Exhibit 10.1
EXECUTION COPY
 
 
THREE-YEAR UNSECURED LETTER OF CREDIT FACILITY AGREEMENT
dated as of
March 12, 2010
among
VALIDUS HOLDINGS, LTD.,
VALIDUS REINSURANCE, LTD.,
VARIOUS DESIGNATED SUBSIDIARY ACCOUNT PARTIES,
The Lenders Party Hereto,
DEUTSCHE BANK SECURITIES INC.,
as Syndication Agent,
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
DEUTSCHE BANK SECURITIES INC.,
and
J.P. MORGAN SECURITIES INC.,
as Joint Lead Arrangers and Joint Bookrunners
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I
       
Definitions
       
 
       
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Classification of Loans and Borrowings
    21  
SECTION 1.03. Terms Generally
    21  
SECTION 1.04. Accounting Terms; GAAP
    21  
 
       
ARTICLE II
       
Letters of Credit; Loans
       
 
       
SECTION 2.01. Several Letters of Credit
    22  
SECTION 2.02. Fronted Letters of Credit
    22  
SECTION 2.03. Conditions to the Issuance of all Letters of Credit
    24  
SECTION 2.04. Letter of Credit Requests
    26  
SECTION 2.05. Agreement to Repay Letter of Credit Drawings
    26  
SECTION 2.06. Increased Costs
    27  
SECTION 2.07. Letter of Credit Expiration and Extensions
    27  
SECTION 2.08. Changes to Stated Amount
    28  
SECTION 2.09. Termination and Reduction of Commitments
    28  
SECTION 2.10. Mandatory Prepayment; Cash Collateralization
    28  
SECTION 2.11. Fees
    29  
SECTION 2.12. Taxes
    30  
SECTION 2.13. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    31  
SECTION 2.14. Mitigation Obligations; Replacement of Lenders
    33  
SECTION 2.15. Designated Subsidiary Account Parties
    34  
SECTION 2.16. Loans
    34  
SECTION 2.17. Loans and Borrowings
    34  
SECTION 2.18. Requests for Borrowings
    35  
SECTION 2.19. Funding of Borrowings
    35  
SECTION 2.20. Interest Elections
    36  
SECTION 2.21. Repayment of Loans; Evidence of Debt
    37  
SECTION 2.22. Voluntary Prepayment of Loans
    38  
SECTION 2.23. Interest
    38  
SECTION 2.24. Alternate Rate of Interest
    39  
SECTION 2.25. Break Funding Payments
    39  
SECTION 2.26. Defaulting Lenders
    40  
 
       
ARTICLE III
       
Representations and Warranties
       
 
       
SECTION 3.01. Corporate Status
    41  
SECTION 3.02. Corporate Power and Authority
    42  
SECTION 3.03. No Contravention of Agreements or Organizational Documents
    42  

i



--------------------------------------------------------------------------------



 



              Page  
SECTION 3.04. Litigation and Environmental Matters
    42  
SECTION 3.05. Use of Proceeds; Use of Letters of Credit; Margin Regulations
    42  
SECTION 3.06. Approvals
    42  
SECTION 3.07. Investment Company Act
    43  
SECTION 3.08. True and Complete Disclosure; Projections and Assumptions
    43  
SECTION 3.09. Financial Condition
    43  
SECTION 3.10. Tax Returns and Payments
    43  
SECTION 3.11. Compliance with ERISA
    44  
SECTION 3.12. Subsidiaries
    44  
SECTION 3.13. Capitalization
    44  
SECTION 3.14. Indebtedness
    45  
SECTION 3.15. Compliance with Statutes and Agreements
    45  
SECTION 3.16. Insurance Licenses
    45  
SECTION 3.17. Insurance Business
    45  
SECTION 3.18. Properties; Liens; and Insurance
    45  
SECTION 3.19. Solvency
    46  
 
       
ARTICLE IV
       
Conditions
       
 
       
SECTION 4.01. Effective Date
    46  
SECTION 4.02. Each Credit Event
    48  
 
       
ARTICLE V
       
Affirmative Covenants
       
 
       
SECTION 5.01. Information Covenants
    48  
SECTION 5.02. Books, Records and Inspections
    51  
SECTION 5.03. Insurance
    51  
SECTION 5.04. Payment of Taxes and other Obligations
    51  
SECTION 5.05. Maintenance of Existence; Conduct of Business
    51  
SECTION 5.06. Compliance with Statutes, etc
    52  
SECTION 5.07. ERISA
    52  
SECTION 5.08. Maintenance of Property
    53  
SECTION 5.09. Maintenance of Licenses and Permits
    53  
SECTION 5.10. Further Assurances
    53  
 
       
ARTICLE VI
       
Negative Covenants
       
 
       
SECTION 6.01. Changes in Business or Organizational Documents
    53  
SECTION 6.02. Consolidations, Mergers and Sales of Assets
    53  
SECTION 6.03. Liens
    54  
SECTION 6.04. Indebtedness
    57  
SECTION 6.05. Sale and Lease-Back Transactions
    57  
SECTION 6.06. Issuance of Stock
    57  
SECTION 6.07. Dissolution
    57  

ii



--------------------------------------------------------------------------------



 



              Page  
SECTION 6.08. Restricted Payments
    57  
SECTION 6.09. Transactions with Affiliates
    58  
SECTION 6.10. Maximum Leverage Ratio
    58  
SECTION 6.11. Minimum Consolidated Net Worth
    58  
SECTION 6.12. Limitation on Certain Restrictions on Subsidiaries
    58  
SECTION 6.13. Private Act
    59  
SECTION 6.14. Claims Paying Ratings
    59  
SECTION 6.15. End of Fiscal Years; Fiscal Quarters
    59  
SECTION 6.16. Investments, Loans, Advances and Guarantees
    59  
 
       
ARTICLE VII
       
Events of Default
       
SECTION 7.01. Payments
    60  
SECTION 7.02. Representations, etc
    60  
SECTION 7.03. Covenants
    60  
SECTION 7.04. Default under other Agreements
    60  
SECTION 7.05. Bankruptcy, etc
    61  
SECTION 7.06. ERISA
    61  
SECTION 7.07. Judgments
    61  
SECTION 7.08. Insurance Licenses
    61  
SECTION 7.09. Change of Control
    62  
SECTION 7.10. Company Guaranty
    62  
 
       
ARTICLE VIII
       
The Agents
       
 
       
SECTION 8.01. Appointment
    62  
SECTION 8.02. Agents in their Individual Capacities
    62  
SECTION 8.03. Exculpatory Provisions
    63  
SECTION 8.04. Reliance
    63  
SECTION 8.05. Delegation of Duties
    63  
SECTION 8.06. Resignation
    63  
SECTION 8.07. Non-Reliance
    64  
SECTION 8.08. Syndication Agent, Documentation Agents and Joint Lead Arrangers
and Joint Bookrunners
    64  
 
       
ARTICLE IX
       
Company Guaranty
       
 
       
SECTION 9.01. The Company Guaranty
    64  
SECTION 9.02. Bankruptcy
    65  
SECTION 9.03. Nature of Liability
    65  
SECTION 9.04. Independent Obligation
    65  
SECTION 9.05. Authorization
    65  
SECTION 9.06. Reliance
    66  
SECTION 9.07. Subordination
    66  

iii



--------------------------------------------------------------------------------



 



              Page  
SECTION 9.08. Waiver
    66  
 
       
ARTICLE X
       
Miscellaneous
       
 
       
SECTION 10.01. Notices
    67  
SECTION 10.02. Waivers; Amendments
    68  
SECTION 10.03. Expenses; Indemnity; Damage Waiver
    69  
SECTION 10.04. Successors and Assigns
    70  
SECTION 10.05. Survival
    72  
SECTION 10.06. Counterparts; Integration; Effectiveness
    73  
SECTION 10.07. Severability
    73  
SECTION 10.08. Right of Setoff
    73  
SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of Process
    73  
SECTION 10.10. Waiver of Jury Trial
    74  
SECTION 10.11. Headings
    74  
SECTION 10.12. Confidentiality
    74  
SECTION 10.13. Interest Rate Limitation
    75  
SECTION 10.14. USA Patriot Act
    75  
SECTION 10.15. Termination of Existing Revolving Facility
    75  

iv



--------------------------------------------------------------------------------



 



SCHEDULES:
Commitment Schedule
Schedule 2.15 — Designated Subsidiary Account Parties
Schedule 3.12 — Subsidiaries
Schedule 3.13 — Capitalization
Schedule 3.14 — Existing Indebtedness
Schedule 6.03 — Existing Liens
Schedule 6.09 — Existing Affiliate Transactions
Schedule 6.12 — Existing Intercompany Agreements and Arrangements
Schedule 6.16 — Existing Investments
EXHIBITS:
Exhibit A — Form of Assignment and Assumption
Exhibit B — Form of Borrowing Request
Exhibit C — Form of DSAP Assumption Agreement
Exhibit D — Form of Note
Exhibit E — Form of Interest Election Request
Exhibit F — Form of Letter of Credit Request
Exhibit G-1 — Opinion of Account Parties’ Special New York Counsel
Exhibit G-2 — Opinion of Account Parties’ Special Bermuda Counsel
Exhibit H — Form of Officer’s Certificate
Exhibit I — Additional Commitment Agreement

v



--------------------------------------------------------------------------------



 



          THREE-YEAR UNSECURED LETTER OF CREDIT FACILITY AGREEMENT dated as of
March 12, 2010 among VALIDUS HOLDINGS, LTD., a holding company organized under
the laws of Bermuda (the “Company”), VALIDUS REINSURANCE, LTD., a reinsurance
company organized under the laws of Bermuda and a wholly-owned subsidiary of the
Company (“Validus Re”), the other Designated Subsidiary Account Parties (as
hereinafter defined) from time to time party hereto, the lenders from time to
time party hereto (each, a “Lender” and, collectively, the “Lenders”), DEUTSCHE
BANK SECURITIES INC., as Syndication Agent and JPMORGAN CHASE BANK, N.A., as
Administrative Agent. Unless otherwise defined herein, all capitalized terms
used herein and defined in Section 1.01 are used herein as so defined.
          The parties hereto hereby agree as follows:
ARTICLE I
Definitions
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
          “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.
          “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.
          “Account Parties” means the Company and each Designated Subsidiary
Account Party.
          “Additional Commitment” means, for each Additional Commitment Lender,
any commitment provided by such Additional Commitment Lender pursuant to
Section 2.27, in such amount as agreed to by such Additional Commitment Lender
in the respective Additional Commitment Agreement; provided that on the
Additional Commitment Date upon which an Additional Commitment of any Additional
Commitment Lender becomes effective, such Additional Commitment of such
Additional Commitment Lender shall (x) in the case of an existing Lender, be
added to (and thereafter become a part of) the existing Commitment of such
existing Lender for all purposes of this Agreement as contemplated by
Section 2.27 and (y) in the case of a new Lender, be converted to a Commitment
and become a Commitment for all purposes of this Agreement as contemplated by
Section 2.27.
          “Additional Commitment Agreement” means an Additional Commitment
Agreement substantially in the form of Exhibit I (appropriately completed) or
such other form reasonably acceptable to the Administrative Agent.
          “Additional Commitment Date” means each date upon which an Additional
Commitment under an Additional Commitment Agreement becomes effective as
provided in Section 2.27.
          “Additional Commitment Lender” has the meaning provided in
Section 2.27(b).
          “Administrative Agent” means JPMorgan Chase Bank, N.A. (and each
person appointed as a successor thereto pursuant to Article VIII), in its
capacity as administrative agent for the Lenders hereunder.

1



--------------------------------------------------------------------------------



 



          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Agents” means, collectively, the Administrative Agent, the
Syndication Agent and the Issuing Agent.
          “Agreement” means this Three-Year Unsecured Letter of Credit Facility
Agreement, as modified, supplemented, amended, restated (including any amendment
and restatement hereof), extended or renewed from time to time.
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the rate appearing on Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such page) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.
          “Applicable Insurance Regulatory Authority” means, when used with
respect to any Regulated Insurance Company, (x) the insurance department or
similar administrative authority or agency located in each state or jurisdiction
(foreign or domestic) in which such Regulated Insurance Company is domiciled or
(y) to the extent asserting regulatory jurisdiction over such Regulated
Insurance Company, the insurance department, authority or agency in each state
or jurisdiction (foreign or domestic) in which such Regulated Insurance Company
is licensed, and shall include any Federal or national insurance regulatory
department, authority or agency that may be created and that asserts insurance
regulatory jurisdiction over such Regulated Insurance Company.
          “Applicable Percentage” means, with respect to any Lender, the
percentage of the Total Commitment represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.
          “Applicable Rate” means, on any date, with respect to the Commitment
Fee, the Eurodollar Loans, the ABR Loans or the Letter of Credit Fee, as the
case may be, the applicable rate per annum set forth below under the caption
“Commitment Fee Rate”, “Eurodollar Spread”, “ABR Spread” or “Letter of Credit
Fee”, as the case may be, based upon the Index Ratings by Moody’s and S&P,
respectively, applicable on such date:

2



--------------------------------------------------------------------------------



 



                                                  Commitment   Eurodollar   ABR
  Letter of Credit Category   Index Ratings   Fee Rate   Spread   Spread   Fee
Category 1
  A-/A3 or better     0.30 %     2.25 %     1.25 %     2.25 %
Category 2
  BBB+/Baa1     0.40 %     2.50 %     1.50 %     2.50 %
Category 3
  BBB/Baa2     0.50 %     3.00 %     2.00 %     3.00 %
Category 4
  BBB-/Baa3     0.60 %     3.50 %     2.50 %     3.50 %
Category 5
  BB+/Ba1 or lower     0.70 %     4.00 %     3.00 %     4.00 %

          For purposes of the foregoing, (i) if both Moody’s and S&P shall not
have in effect an Index Rating (other than due to a Cessation Event as defined
below), then such rating agency shall be deemed to have established a rating in
Category 5; (ii) if the Index Ratings established or deemed to have been
established by Moody’s and S&P shall fall within different Categories, the
Applicable Rate shall be based on the higher of the two ratings unless one of
the two ratings is two or more Categories lower than the other, in which case
the Applicable Rate shall be determined by reference to the Category next above
that of the lower of the two ratings; (iii) if only one of Moody’s and S&P shall
have in effect an Index Rating due to a Cessation Event, then the Applicable
Rate shall be determined by reference to the Category otherwise applicable to
such Index Rating, (iv) if only one of Moody’s and S&P shall have in effect an
Index Rating for any reason other than a Cessation Event, then the Applicable
Rate shall be determined by reference to the Category next below the Category
otherwise applicable to such Index Rating; and (v) if the Index Ratings
established or deemed to have been established by Moody’s and S&P shall be
changed (other than as a result of a change in the rating system of Moody’s or
S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating agency, irrespective of when notice of such
change shall have been furnished by the Company to the Administrative Agent and
the Lenders pursuant to Section 5.01 or otherwise. Each change in the Applicable
Rate shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change. If the rating system of Moody’s or S&P shall change, or if
either such rating agency shall cease to be in the business of rating corporate
debt obligations or issuers (such cessation, a “Cessation Event”), the Company
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the Index Rating most
recently in effect prior to such change or cessation.
          “Approved Fund” has the meaning provided in Section 10.04(b).
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.04), and accepted by the Administrative Agent, in the
form of Exhibit A or any other form approved by the Administrative Agent.
          “Authorized Officer” means, as to any Person, the Chief Executive
Officer, the President, the Chief Operating Officer, any Vice President, the
Secretary, or the Chief Financial Officer or Finance Director of such Person or
any other officer of such Person duly authorized by such Person to act on behalf
of such Person hereunder.
          “Bankruptcy Code” has the meaning provided in Section 7.05.
          “Bermuda Companies Law” means the Companies Act 1981 of Bermuda and
other relevant Bermuda law.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.

3



--------------------------------------------------------------------------------



 



          “Borrowing” means Loans of the same Type made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
          “Borrowing Request” means a request by the Company for a Borrowing in
accordance with Section 2.18.
          “Business Day” means (i) for all purposes other than as covered by
clause (ii) below, any day excluding Saturday, Sunday and any day which shall be
in the City of New York a legal holiday or a day on which banking institutions
are authorized by law or other governmental actions to close, and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Loans, any day which is a Business Day
described in clause (i) and which is also a day for trading by and between banks
in the London interbank market.
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Capital Markets Product” means, as to any Person, any security,
commodity, derivative transaction or other financial or similar product
purchased, sold or entered into by such Person for the purpose of a third-party
undertaking or assuming one or more risks otherwise assumed by such Person or
entered into by such Person for the purpose of managing one or more risks
otherwise assumed by such Person or other agreements or arrangements entered
into by such Person designed to transfer credit risk from one party to another,
including (i) any structured insurance product, catastrophe bond, rate swap
transaction, swap option, basis swap, forward rate transaction, commodity swap,
commodity option, commodity hedge, equity or equity index swap, equity or equity
index option, bond option, interest rate option or hedge, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option or swap
transaction, credit protection transaction, credit swap, credit default swap
(including single default, single-name, basket and first-to-default swaps),
credit default option, equity default swap, total return swap, credit-linked
notes, credit spread transaction, repurchase transaction, reverse repurchase
transaction, buy/sellback transaction, securities lending transaction, weather
index transaction, emissions allowance transaction, or forward purchase or sale
of a security, commodity or other financial instrument or interest (including
any option with respect to any of these transactions), (ii) any transaction
which is a type of transaction that is similar to any transaction referred to in
clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets, (iii) any combination of the transactions
referred to in clauses (i) and (ii) above and (iv) any master agreement relating
to any of the transactions referred to in clauses (i), (ii) or (iii) above.
          “Cash Equivalents” means, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than one
year from the date of acquisition, (ii) time deposits and certificates of
deposit of any commercial bank having, or which is the principal banking
subsidiary of a bank holding company organized under the laws of the United
States, any State thereof, the District of Columbia or any foreign jurisdiction
having, capital, surplus and undivided profits aggregating in excess of
$200,000,000, with maturities of not more than one year from the date of
acquisition by such Person, (iii) repurchase obligations with a term of not more
than 90 days for underlying securities of the types described in clause
(i) above entered into with any bank meeting the qualifications specified in
clause (ii) above, (iv) commercial paper rated at least A-1 or the equivalent
thereof by S&P or P-1 or the equivalent thereof by Moody’s and in each case
maturing not

4



--------------------------------------------------------------------------------



 



more than one year after the date of acquisition by such Person, and
(v) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are comprised of securities of the types described in clauses (i) through
(iv) above.
          “Change in Law” means (a) the adoption or effectiveness of any law,
rule or regulation, order, guideline or request or any change therein after the
date of this Agreement, (b) any change adopted or effective in the
interpretation, administration or application of any law, rule or regulation,
order, guideline or request or any change therein by any Governmental Authority,
central bank or comparable agency after the date of this Agreement or
(c) compliance by any Lender or the Issuing Agent (or, for purposes of
Section 2.06, by any lending office of such Lender or by such Lender’s or the
Issuing Agent’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental
Authority, central bank or comparable agency made or issued after the date of
this Agreement.
          “Change of Control” means (a) Validus Re or any other Account Party
ceasing to be a Wholly-Owned Subsidiary of the Company, (b) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
group (within the meaning of the Securities Exchange Act of 1934, as amended,
and the rules of the SEC thereunder as in effect on the date hereof) of Equity
Interests representing more than 50% of either the aggregate ordinary voting
power or the aggregate equity value represented by the issued and outstanding
Equity Interests in the Company, or (c) the occupation of a majority of the
seats (other than vacant seats) on the board of directors of the Company by
Persons who were neither (i) nominated by the board of directors of the Company
nor (ii) appointed by directors so nominated.
          “Charges” has the meaning provided in Section 10.13.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Collateral” has the meaning provided in the Five-Year Secured Letter
of Credit Facility.
          “Collateral Account” has the meaning provided in Section 2.10.
          “Commitment” means, with respect to each Lender, at any time, the
amount set forth opposite such Lender’s name on the Commitment Schedule, as the
same may be reduced or increased pursuant to Sections 2.09, 2.14, 2.27 or 10.04.
As of the Effective Date, the aggregate Commitments of all Lenders hereunder is
$340,000,000.
          “Commitment Expiration Date” means March 12, 2013.
          “Commitment Fee” has the meaning provided in Section 2.11(a).
          “Commitment Schedule” means the Schedule attached hereto identified as
such.
          “Company” means Validus Holdings, Ltd., a holding company organized
under the laws of Bermuda.
          “Company Guaranty” means the guaranty of the Company provided in
Article IX.
          “Conditional Termination Notice” has the meaning provided in
Section 2.09(c).

5



--------------------------------------------------------------------------------



 



          “Consolidated Indebtedness” means, as of any date of determination,
all Indebtedness (other than (a) Indebtedness described in clause (i) of the
definition thereof that does not constitute bonds, debentures, notes or similar
instruments that are generally recourse with respect to the Company and its
Subsidiaries, (b) obligations (contingent or otherwise) in respect of undrawn
letters of credit and (c) Indebtedness that is non-recourse with respect to the
Company and its Subsidiaries) of the Company and its Subsidiaries. For the
avoidance of doubt, “Consolidated Indebtedness” shall not include contingent
obligations of the Company or any Subsidiary as an account party or applicant in
respect of any Guarantee unless such Guarantee supports an obligation that
constitutes Indebtedness.
          “Consolidated Net Worth” means, as of any date of determination, the
Net Worth of the Company and its Subsidiaries determined on a consolidated basis
in accordance with GAAP after appropriate deduction for any minority interests
in Subsidiaries including for the avoidance of doubt the aggregate principal
amount of all outstanding preferred (including without limitation trust
preferred) or preference securities or Hybrid Capital of the Company and its
Subsidiaries, provided that the aggregate outstanding amount of such preferred
or preference securities or Hybrid Capital of the Company and its Subsidiaries
shall only be included in Consolidated Net Worth to the extent such amount would
be included in a determination of the consolidated net worth of the Company and
its Subsidiaries under the applicable procedures and guidelines of S&P as of the
date hereof.
          “Consolidated Total Capital” means, as of any date of determination,
the sum of (i) Consolidated Indebtedness and (ii) Consolidated Net Worth at such
time.
          “Control” means, with respect to any Person, the possession, directly
or indirectly, of the power (i) to vote 10% or more of the voting power of the
securities having ordinary voting power for the election of directors of such
Person or (ii) to direct or cause the direction of the management or policies of
a Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.
          “Credit Event” means the making of any Loan or the issuance of any
Letter of Credit (or any increase of the Stated Amount thereof).
          “Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans and the Dollar
amount of its Applicable Percentage of the Letter of Credit Outstandings at such
time.
          “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
          “Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent in good faith, that has (a) failed to fund any portion of
its Loans or participations in Letters of Credit within three (3) Business Days
of the date required to be funded by it hereunder unless such Lender’s failure
to fund such Loan or participation is based on such Lender’s reasonable
determination that the conditions precedent to funding such Loan or
participation under this Agreement have not been satisfied and such Lender has
notified the Administrative Agent in writing of such determination, (b) notified
the Company, the Administrative Agent, the LC Issuer or any Lender in writing
that it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or under other
agreements generally in which it commits to extend credit, (c) failed, within
(3) three Business Days after request by the Administrative Agent, to confirm
that it will comply with the terms of this Agreement relating to its obligations
to fund prospective Loans and participations in then outstanding Letters of
Credit unless subject to a good faith dispute based on such Lender’s reasonable
determination that the

6



--------------------------------------------------------------------------------



 



conditions precedent to funding such Loan or participation under this Agreement
have not been satisfied and such Lender has notified the Administrative Agent in
writing of such determination, provided that any such Lender shall cease to be a
Defaulting Lender under this clause (c) upon receipt of such confirmation by the
Administrative Agent, (d) otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within three (3) Business Days of the date when due, unless the subject of a
good faith dispute, or (e) (i) become or is insolvent or has a parent company
that has become or is insolvent or (ii) become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian, appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided, that a Lender
shall not become a Defaulting Lender solely as the result of (x) the acquisition
or maintenance of an ownership interest in such Lender or a Person controlling
such Lender or (y) the exercise of control over a Lender or a Person controlling
such Lender, in each case, by a Governmental Authority or an instrumentality
thereof.
          “Designated Subsidiary Account Party” means Validus Re and each
Wholly-Owned Subsidiary of the Company set forth on Schedule 2.15 and each
Wholly-Owned Subsidiary of the Company which is designated as a Designated
Subsidiary Account Party in accordance with Section 2.15.
          “Dispositions” has the meaning provided in Section 6.02.
          “Dividends” has the meaning provided in Section 6.08.
          “Dollars” or “$” refers to lawful money of the United States of
America.
          “DSAP Assumption Agreement” means an assumption agreement in the form
of Exhibit C or such other form reasonably acceptable to the Administrative
Agent.
          “DTC” means the Depository Trust Company.
          “Effective Date” has the meaning provided in Section 4.01.
          “Eligible Person” means and includes any commercial bank, insurance
company, finance company, financial institution, fund that invests in loans or
any other “accredited investor” (as defined in Regulation D of the Securities
Act of 1933, as amended), but in any event excluding the Company and its
Subsidiaries.
          “Eligible Securities” has the meaning provided in Section 1.01 of the
Five-Year Secured Letter of Credit Facility Agreement.
          “Environmental Law” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.

7



--------------------------------------------------------------------------------



 



          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) its violation of any Environmental
Law, (b) its generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) its exposure to any Hazardous
Materials, (d) its release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing, but in each of (a) through (e) excluding liabilities arising out of
Capital Markets Products and insurance and reinsurance contracts, agreements and
arrangements in each case entered into in the ordinary course of business and
not for speculative purposes.
          “Equity Interests” means, with respect to any Person, shares of
capital stock of (or other ownership or profit interests in) such Person,
warrants, options or other rights for the purchase or other acquisition from
such Person of shares of capital stock of (or other ownership or profit
interests in) such Person, securities convertible into or exchangeable for
shares of capital stock of (or other ownership or profit interests in) such
Person or warrants, rights or options for the purchase or other acquisition from
such Person of such shares (or such other interests), and other ownership or
profit interests in such Person (including partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such shares,
warrants, options, rights or other interests are authorized or otherwise
existing on any date of determination.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.
          “ERISA Affiliate” means any corporation or trade or business which is
a member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Company or any of its Subsidiaries or is
under common control (within the meaning of Section 414(c) of the Code) with the
Company or any of its Subsidiaries.
          “Eurodollar”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.
          “Event of Default” has the meaning provided in Article VII.
          “Excluded Taxes” means, with respect to the Administrative Agent, the
Issuing Agent, any Lender, or any other recipient of any payment to be made by
or on account of any obligation of any Account Party hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income or net profits by any
jurisdiction in or under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, or in which it conducts a trade or
business or has a permanent establishment or is otherwise subject to such taxes
or taxes imposed by a jurisdiction solely as a result of a present or former
connection between the recipient and such jurisdiction, (b) any branch profits
taxes imposed by the United States of America or any similar tax imposed by any
other jurisdiction in which the recipient is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by such Account
Party under Section 2.14(b)), any withholding tax that is imposed by the United
States of America or Bermuda on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender’s failure to comply
with Section 2.12(e), except to the extent that such Foreign Lender (or its
assignor, if any) was

8



--------------------------------------------------------------------------------



 



entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from such Account Party with respect to such
withholding tax pursuant to Section 2.12(a).
          “Existing Administrative Agent” means the Administrative Agent, as
defined in the Existing Credit Facility.
          “Existing Credit Facility” means that certain Three-Year Unsecured
Letter of Credit Facility Agreement dated as of March 12, 2007 among the
Company, Validus Re, the lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent thereunder, Deutsche Bank AG New York Branch, as
Syndication Agent thereunder, ING Bank N.V., London Branch, Calyon, The Bank of
New York Mellon and Wachovia Bank, National Association, as Documentation Agents
thereunder.
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Company.
          “Five-Year Secured Letter of Credit Facility” means the $500,000,000
senior secured letter of credit facility among the Company, Validus Reinsurance,
Ltd., various Designated Subsidiary Account Parties, JPMorgan Chase Bank, N.A.,
as administrative agent and issuing agent, and one or more lenders entered into
on March 12, 2007, including the related collateral and security documents and
other instruments and agreements executed in connection therewith, and
amendments, renewals, replacements, refinancings and restatements to any of the
foregoing (provided that the principal amount thereof shall not exceed
$500,000,000 or, if increased in accordance with its terms, $700,000,000, plus
reasonable refinancing costs, fees and expenses).
          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than (i) Bermuda, or (ii) the United States of America, any
State thereof or the District of Columbia; provided, however, that with respect
to an Account Party that is organized under the laws of the United States of
America, any State thereof or the District of Columbia, a Lender that is
organized under the laws of Bermuda shall be considered a Foreign Lender.
          “Foreign Pension Plan” means any plan, fund (including any
superannuation fund) or other similar program established or maintained outside
the United States of America by the Company or any one or more of its
Subsidiaries primarily for the benefit of employees of the Company or such
Subsidiaries residing outside the United States of America, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
          “Fronted Letter of Credit” has the meaning provided in
Section 2.02(a).
          “Fronted Unpaid Drawing” has the meaning provided in clause (y) of
Section 2.05(a).

9



--------------------------------------------------------------------------------



 



          “Fronting Arrangement” means an agreement or other arrangement by a
Regulated Insurance Company pursuant to which an insurer or insurers agree to
issue insurance policies at the request or on behalf of such Regulated Insurance
Company and such Regulated Insurance Company assumes the obligations in respect
thereof pursuant a Reinsurance Agreement or otherwise.
          “Fronting Lender” means any Lender (or any Affiliate thereof) which is
requested by an Account Party, and which agrees in writing, to issue Fronted
Letters of Credit hereunder pursuant to Section 2.02.
          “Fronting Participant” has the meaning provided in Section 2.02(b).
          “Funds at Lloyd’s” has the meaning attributed to such term in the
membership byelaws of the Society of Lloyd’s.
          “GAAP” means generally accepted accounting principles in the United
States of America.
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
          “Guarantee” of or by any Person (the “guarantor”) means any obligation
guaranteeing or intended to guarantee any Indebtedness, leases, dividends or
other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person, whether or not contingent, (a) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (b) to advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (c) to purchase or lease property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary obligation
or (d) otherwise to assure or hold harmless the owner of such primary obligation
against loss in respect thereof; provided, however, that the term Guarantee
shall not include (x) endorsements of instruments for deposit or collection in
the ordinary course of business and (y) obligations of any Regulated Insurance
Company under Insurance Contracts, Reinsurance Agreements, Fronting Arrangements
or Retrocession Agreements (including any Liens with respect thereto). The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.
          “Guaranteed Creditors” means and includes each of the Administrative
Agent, the Lenders and each LC Issuer.
          “Guaranteed Obligations” means all reimbursement obligations and
Unpaid Drawings with respect to Letters of Credit and all other obligations
(including obligations which, but for the automatic stay under Section 362(a) of
the Bankruptcy Code or other applicable similar laws, would become due),
liabilities and indebtedness owing by each Designated Subsidiary Account Party
to the Guaranteed Creditors under this Agreement (including indemnities, fees
and interest thereon (including, in each case, any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for in the respective documentation, whether or not such

10



--------------------------------------------------------------------------------



 



interest is allowed in any such proceeding)), whether now existing or hereafter
incurred under, arising out of or in connection with this Agreement and the due
performance and compliance by each Designated Subsidiary Account Party with all
of the terms, conditions and agreements contained in this Agreement applicable
to such Designated Subsidiary Account Party.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
          “Hybrid Capital” means any security that affords equity benefit to the
issuer thereof (under the procedures and guidelines of the S&P) by having
ongoing payment requirements that are more flexible than interest payments
associated with conventional indebtedness for borrowed money and by being
contractually subordinated to such indebtedness. For the avoidance of doubt, the
Company’s Junior Subordinated Deferrable Debentures constitute Hybrid Capital.
          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are customarily paid and
treated as interest expense under GAAP, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current ordinary
course trade accounts payable), (f) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
provided that the amount of Indebtedness of such Person shall be the lesser of
(i) the fair market value of such property at such date of determination
(determined in good faith by the Company) and (ii) the amount of such
Indebtedness of such other Person, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations (or to the extent netting is permitted under the applicable
agreement governing such Capital Markets Products and such netting is limited
with respect to the counterparty or counterparties of such agreement, all net
termination obligations) of such Person under transactions in Capital Markets
Products and (j) all reimbursement obligations of such Person in respect of
letters of credit, letters of guaranty, bankers’ acceptances and similar credit
transactions; provided that, Indebtedness shall not include any preferred
(including without limitation trust preferred) or preference securities or
Hybrid Capital, in each case issued by the Company, to the extent such preferred
or preference securities or Hybrid Capital would be treated as equity issued by
the Company under the applicable procedures and guidelines of S&P as of the date
hereof. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. For the avoidance of doubt, Indebtedness shall not include (v) current
trade payables (including current payables under insurance contracts and current
reinsurance payables) and accrued expenses, in each case arising in the ordinary
course of business, (w) obligations and Guarantees of Regulated Insurance
Companies with respect to Policies, (x) obligations and Guarantees with respect
to products underwritten by Regulated Insurance Companies in the ordinary course
of business, including insurance and reinsurance policies, annuities,
performance and surety bonds, assumptions of liabilities and any related
contingent obligations and (y) Reinsurance Agreements and Fronting Arrangements
and Guarantees thereof entered into by any Regulated Insurance Company in the
ordinary course of business.
          “Indemnified Taxes” means Taxes other than Excluded Taxes.

11



--------------------------------------------------------------------------------



 



          “Indemnitee” has the meaning provided in Section 10.03(b).
          “Index Rating” means (i) with respect to S&P, the Company’s
Counterparty Credit Rating and (ii) with respect to Moody’s, the Company’s
Long-term Issuer Rating.
          “Information” has the meaning provided in Section 10.12.
          “Insurance Business” means one or more aspects of the business of
selling, issuing or underwriting insurance or reinsurance and other businesses
reasonably related thereto.
          “Insurance Contract” means any insurance contract or policy issued by
a Regulated Insurance Company but shall not include any Reinsurance Agreement,
Fronting Arrangement or Retrocession Agreement.
          “Insurance Licenses” means the material licenses (including licenses
or certificates of authority from Applicable Insurance Regulatory Authorities),
permits or authorizations to transact insurance and reinsurance business held by
any Regulated Insurance Company.
          “Interest Election Request” has the meaning provided in
Section 2.20(b).
          “Interest Payment Date” means (a) with respect to any ABR Loan, the
last day of each March, June, September and December and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day that would have
been an Interest Payment Date had successive Interest Periods of three months
duration been applicable to such Borrowing.
          “Interest Period” means, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if available to each Lender affected, nine or twelve months) thereafter, as
the Company may elect; provided, that (i) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of a Eurodollar Borrowing only,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Eurodollar
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.
          “IPC” means Validus Amalgamation Subsidiary, Ltd., a company organized
under the laws of Bermuda and successor by amalgamation to IPC Holdings, Ltd.
          “IPC Facilities” means (i) the credit agreement among IPC, IPCRe
Limited, the lenders listed on the signature pages thereto, and Wachovia Bank,
National Association, as administrative agent and fronting bank, providing for
letters of credit in an aggregate amount of up to $250.0 million at any time
outstanding, and any modifications, amendments, restatements, waivers,
extensions, renewals, replacements or refinancings thereof and (ii) the letters
of credit master agreement between IPCRe Limited and Citibank N.A., providing
for letters of credit and any modifications, amendments, restatements, waivers,
extensions, renewals, replacements or refinancings thereof; provided that any
such

12



--------------------------------------------------------------------------------



 



modifications, amendments, waivers, extensions, renewals, replacements or
refinancings be on terms which, when taken together as a whole, are not adverse
in any material respect to the interests of the Lenders, as compared to those
contained in each of the IPC Facilities as of the date hereof.
          “IPCRe Limited” means IPCRe Limited, a company organized under the
laws of Bermuda.
          “Issuing Agent” means JPMorgan Chase Bank, N.A. in its capacity as
Issuing Agent with respect to Several Letters of Credit pursuant to
Section 2.01.
          “Joint Lead Arrangers and Joint Bookrunners” means, collectively,
Deutsche Bank Securities Inc. and J.P. Morgan Securities Inc.
          “Junior Subordinated Deferrable Debentures” mean the Company’s Junior
Subordinated Deferrable Interest Debentures due 2036 issued under the Junior
Subordinated Indenture dated as of June 15, 2006 between the Company and
JPMorgan Chase Bank, National Association, as Trustee, as the same has been and
may be amended from time to time, and any substantially similarly structured
security issued by the Company or any of its Subsidiaries, including for the
avoidance of doubt the Company’s Junior Subordinated Deferrable Interest
Debentures due 2037 issued under the Junior Subordinated Indenture dated
June 21, 2007 between the Company and Wilmington Trust Company, as Trustee.
          “LC Issuer” means each of the Issuing Agent and each Fronting Lender.
          “Legal Requirements” means all applicable laws, rules and regulations
and interpretations thereof made by any governmental body or regulatory
authority (including any Applicable Insurance Regulatory Authority) having
jurisdiction over the Company or a Subsidiary.
          “Lenders” has the meaning provided in the first paragraph of this
Agreement.
          “Letter of Credit Fee” has the meaning provided in Section 2.11(c).
          “Letter of Credit Outstandings” means, at any time, the sum of (i) the
aggregate Stated Amount of all outstanding Several Letters of Credit, (ii) the
aggregate Stated Amount of all outstanding Fronted Letters of Credit and
(iii) the aggregate amount of all Unpaid Drawings in respect of all Letters of
Credit at such time.
          “Letter of Credit Request” has the meaning provided in
Section 2.04(a).
          “Letter of Credit Supportable Obligations” means the obligations of
the Account Parties or any of their subsidiaries which are permitted to exist
pursuant to the terms of this Agreement in connection with the Insurance
Business of such Account Parties and their subsidiaries.
          “Letters of Credit” means the Several Letters of Credit and the
Fronted Letters of Credit.
          “Leverage Ratio” means the ratio of (i) Consolidated Indebtedness to
(ii) Consolidated Total Capital.
          “LIBO Rate” means with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page or pages of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page or pages of such Service, as determined by the
Administrative Agent

13



--------------------------------------------------------------------------------



 



from time to time for purposes of providing quotations of interest rates
applicable to Dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for Dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate at which deposits of $5,000,000, and
for a maturity comparable to such Interest Period, are offered by the
Administrative Agent.
          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
          “Lloyd’s LC Facility” means that certain amended and restated letter
of credit facility agreement, dated as of November 19, 2009, between the Company
and Talbot Holdings Ltd. and Lloyds TSB Bank plc and ING Bank N.V., London
Branch providing for the issuance of letters of credit in support of obligations
of Talbot Holdings Ltd. under its 2010 and 2011 underwriting years’ letter of
credit facility procurement agreements and capital stock arrangements with
Talbot 2002 Underwriting Capital Ltd. 2002 in an aggregate principal amount of
up to $25,000,000 at any time outstanding (the “FAL Facility Agreement”) and any
modifications, amendments, restatements, waivers, extensions, renewals,
replacements or refinancings thereof; provided that any such modifications,
amendments, waivers, extensions, renewals, replacements or refinancings be on
terms which, when taken together as a whole, are not adverse in any material
respect to the interests of the Lenders, as compared to those contained in the
FAL Facility Agreement.
          “Loan” has the meaning provided in Section 2.16(a).
          “Loan Exposure” means, at any time, the aggregate principal amount of
all Loans then outstanding.
          “Margin Stock” has the meaning provided in Regulation U.
          “Material Adverse Effect” means any material adverse condition or any
material adverse change in or affecting (x) the business, operations, assets,
liabilities or financial condition of the Company and its Subsidiaries, taken as
a whole, or (y) the rights and remedies of the Lenders or the ability of the
Company and each other Account Party, taken as a whole, to perform their
respective obligations to the Lenders under this Agreement.
          “Maximum Rate” has the meaning provided in Section 10.13.
          “Minimum Consolidated Net Worth Amount” means, at any time, an amount
which initially shall be equal to $2,925,590,000, and which amount shall be
increased as follows: (i) immediately following the last day of each fiscal
quarter (commencing with the fiscal quarter ended December 31, 2009) by an
amount (if positive) equal to 50% of the Net Income for such fiscal quarter and
(ii) by 50% of the aggregate increases in the consolidated shareholders’ equity
of the Company during such fiscal quarter by reason of the issuance and sale of
common Equity Interests of the Company, including upon any conversion of debt
securities of the Company into such Equity Interests.
          “Moody’s” means Moody’s Investors Service, Inc.

14



--------------------------------------------------------------------------------



 



          “Multiemployer Plan” means any multiemployer plan as defined in
Section 4001(a)(3) of ERISA, which is maintained or contributed to by (or to
which there is an obligation to contribute of) the Company, any of its
Subsidiaries or any ERISA Affiliate, and each such plan for the five year period
immediately following the latest date on which the Company, such Subsidiary or
such ERISA Affiliate contributed to or had an obligation to contribute to such
plan.
          “NAIC” means the National Association of Insurance Commissioners and
any successor thereto.
          “NAIC Approved Bank” means (a) any bank listed on the most current
list of banks approved by the Securities Valuation Office of the NAIC (the “NAIC
Bank List”) or (b) any Lender as to which its confirming bank is a bank listed
on the NAIC Bank List.
          “Net Income” shall mean, for any period, an amount equal to the net
income of the Company and its Subsidiaries (determined on a consolidated basis
in accordance with GAAP) for such period.
          “Net Worth” means, as to any Person, the sum of its capital stock
(including its preferred stock), capital in excess of par or stated value of
shares of its capital stock (including its preferred stock), retained earnings
and any other account which, in accordance with GAAP, constitutes stockholders
equity, but excluding (i) any treasury stock and (ii) the amount of the effects
of Financial Accounting Statement No. 115 (which amount is shown on the
Company’s December 31, 2009 balance sheet under the caption “Accumulated other
comprehensive income” and which, after adoption of Financial Accounting
Statements Nos. 157 and 159 will be measured as the difference between
investments carried at estimated fair value and investments carried at amortized
cost).
          “Notice of Non-Extension” has the meaning provided in Section 2.07.
          “Other Taxes” means any and all present or future stamp or documentary
taxes or any other similar excise or property taxes, charges or similar levies
arising from any payment made hereunder or from the execution, delivery or
enforcement of, or performance under, this Agreement other than any taxes to the
extent resulting from a voluntary change in the identity of the Administrative
Agent, the Issuing Agent or any Lender or assignee thereof.
          “Participant” has the meaning provided in Section 10.04(c)
          “Patriot Act” has the meaning provided in Section 10.14.
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Permitted Subsidiary Indebtedness” means:
          (a) Indebtedness of any Subsidiary of the Company under this Agreement
or existing on the date hereof and listed on Schedule 3.14 and extensions,
renewals and replacements of any such Indebtedness, provided that such
extending, renewal or replacement Indebtedness (i) shall not be Indebtedness of
an obligor that was not an obligor with respect to the Indebtedness being
extended, renewed or replaced, (ii) shall not be in a principal amount that
exceeds the principal amount of the Indebtedness being extended, renewed or
replaced (plus any accrued but unpaid interest and redemption premium payable by
the terms of such Indebtedness thereon and reasonable refinancing or renewal
fees, costs and expenses), (iii) shall not have an earlier maturity date or
shorter weighted average life than the

15



--------------------------------------------------------------------------------



 



Indebtedness being extended, renewed or replaced and (iv) shall be subordinated
to the Indebtedness incurred hereunder on terms (if any) at least as favorable
to the Lenders as the Indebtedness being extended, renewed or replaced;
          (b) Indebtedness of any Subsidiary of the Company incurred in the
ordinary course of business in connection with any Capital Markets Product that
are not entered into for speculative purposes;
          (c) Indebtedness owed by Subsidiaries of the Company to the Company or
any of its Subsidiaries;
          (d) Indebtedness of any Subsidiary of the Company incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed by any
Subsidiary of the Company in connection with the acquisition of any such assets
or secured by a Lien on any such assets prior to the acquisition thereof,
provided that (i) such Indebtedness is incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvement and
(ii) the aggregate principal amount of Indebtedness permitted by this clause
(d) shall not exceed $10,000,000 at any time outstanding;
          (e) Indebtedness of any Subsidiary of the Company in respect of
letters of credit issued to reinsurance cedents, or to lessors of real property
in lieu of security deposits in connection with leases of any Subsidiary of the
Company, in each case in the ordinary course of business;
          (f) Indebtedness of any Subsidiary of the Company incurred in the
ordinary course of business in connection with workers’ compensation claims,
self-insurance obligations, unemployment insurance or other forms of
governmental insurance or benefits and pursuant to letters of credit or other
security arrangements entered into in connection with such insurance or benefit;
and
          (g) Indebtedness of any Designated Subsidiary Account Parties under
the Five-Year Secured Letter of Credit Facility;
          (h) Indebtedness representing installment insurance premiums owing by
the Company or any Subsidiary in the ordinary course of business in respect of
the liability insurance, casualty insurance or business interruption insurance
maintained by the Company or any Subsidiary, in each case in respect of their
properties and assets (but excluding, for the avoidance of doubt, any insurance
or reinsurance provided or obtained by the Company or any Subsidiary in
connection with performing its Insurance Business or managing risk in respect
thereof); and
          (i) without duplication, additional Indebtedness of Subsidiaries of
the Company not otherwise permitted under clauses (a) through (h) of this
definition which, when added to the aggregate amount of all Liens (other than
with respect to Indebtedness incurred pursuant to this clause (i)) incurred by
the Company pursuant to Section 6.03(w), shall not exceed at any time
outstanding 5% of Consolidated Net Worth at the time of incurrence of any new
Indebtedness under this clause (i); provided that immediately after giving
effect (including pro forma effect) to the incurrence of any Indebtedness
pursuant to this clause (i), no Event of Default shall have occurred and be
continuing.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means any pension plan as defined in Section 3(2) of ERISA and
subject to Title IV of ERISA, which is maintained or contributed to by (or to
which there is an obligation to

16



--------------------------------------------------------------------------------



 



contribute of) the Company or any of its Subsidiaries or any of their ERISA
Affiliates, and each such plan for the five year period immediately following
the latest date on which the Company, any of its Subsidiaries or any of their
ERISA Affiliates maintained, contributed to or had an obligation to contribute
to such plan.
          “Policies” means all insurance policies, annuity contracts, guaranteed
interest contracts and funding agreements (including riders to any such policies
or contracts, certificates issued with respect to group life insurance or
annuity contracts and any contracts issued in connection with retirement plans
or arrangements) and assumption certificates issued or to be issued (or filed
pending current review by applicable Governmental Authorities) by any Regulated
Insurance Company and any coinsurance agreements entered into or to be entered
into by any Regulated Insurance Company.
          “Preferred Securities” means any preferred Equity Interests (or
capital stock) of any Person that has preferential rights with respect to
dividends or redemptions or upon liquidation or dissolution of such Person over
shares of common Equity Interests (or capital stock) of any other class of such
Person.
          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by JPMorgan Chase Bank, N.A., as its prime rate in effect at
its principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
          “Private Act” means separate legislation enacted in Bermuda with the
intention that such legislation apply specifically to any Account Party, in
whole or in part.
          “Protected Cell Company” means a Subsidiary that has created
segregated accounts pursuant to the provisions of the Segregated Account
Companies Act 2000 of Bermuda.
          “Register” has the meaning provided in Section 10.04(b).
          “Regulated Insurance Company” means any Subsidiary of the Company,
whether now owned or hereafter acquired, that is authorized or admitted to carry
on or transact Insurance Business in any jurisdiction (foreign or domestic) and
is regulated by any Applicable Insurance Regulatory Authority.
          “Regulation D” means Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing reserve
requirements.
          “Regulation T” means Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
          “Regulation U” means Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
          “Regulation X” means Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
          “Reinsurance Agreement” means any agreement, contract, treaty,
certificate or other arrangement whereby any Regulated Insurance Company agrees
to transfer, cede or retrocede to another insurer or reinsurer all or part of
the liability assumed or assets held by such Regulated Insurance Company under a
policy or policies of insurance issued by such Regulated Insurance Company or
under a reinsurance agreement assumed by such Regulated Insurance Company.

17



--------------------------------------------------------------------------------



 



          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
          “Replaced Lender” has the meaning provided in Section 2.14(b).
          “Replacement Lender” has the meaning provided in Section 2.14(b).
          “Required Lenders” means at any time Lenders having more than 50% of
the aggregate amount of the Commitments; provided that if the Total Commitment
has been terminated, then the Required Lenders means Lenders whose aggregate
Credit Exposures exceed 50% of the Loan Exposure and the aggregate amount of
Letter of Credit Outstandings at such time; provided, further, that, so long as
a Lender is a Defaulting Lender, the Commitments and the Credit Exposures of
such Lender shall not be included in determining whether the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 10.02); provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender.
          “Retrocession Agreement” means any agreement, contract, treaty or
other arrangement whereby one or more insurers or reinsurers, as
retrocessionaires, assume liabilities of reinsurers under a Reinsurance
Agreement or other retrocessionaires under another Retrocession Agreement.
          “S&P” means Standard & Poor’s Ratings Group, a division of the McGraw
Hill Corporation.
          “SAP” means, with respect to any Regulated Insurance Company, the
statutory accounting principles and accounting procedures and practices
prescribed or permitted by the Applicable Insurance Regulatory Authority of the
state or jurisdiction in which such Regulated Insurance Company is domiciled; it
being understood and agreed that determinations in accordance with SAP for
purposes of Article VII, including defined terms as used therein, are subject
(to the extent provided therein) to Section 1.04.
          “SEC” means the Securities and Exchange Commission or any successor
thereto.
          “Service of Process Agent” means CT Corporation Systems, 111 Eighth
Avenue, New York, New York 10011.
          “Several Letter of Credit” has the meaning provided in
Section 2.01(a).
          “Several Unpaid Drawing” has the meaning provided in clause (x) of
Section 2.05(a).
          “Significant Insurance Subsidiary” means a Regulated Insurance Company
which is also a Significant Subsidiary.
          “Significant Subsidiary” means (a) Validus Re, (b) Talbot Holdings
Ltd. and (c) each other Subsidiary of the Company that either (i) as of the end
of the most recently completed fiscal year of the Company for which audited
financial statements are available, has assets that exceed 10% of the total
consolidated assets of the Company and all of its Subsidiaries as of the last
day of such period or (ii) for the most recently completed fiscal year of the
Company for which audited financial statements are available, has revenues that
exceed 10% of the consolidated revenue of the Company and all of its

18



--------------------------------------------------------------------------------



 



Subsidiaries for such period; provided that, if at any time the aggregate amount
of the total consolidated assets of the Company and all of its Subsidiaries or
the consolidated revenue of the Company and all of its Subsidiaries attributable
to Subsidiaries that are not Significant Subsidiaries exceeds fifteen percent
(15%) of the total consolidated assets of the Company and all of its
Subsidiaries as of the end of any such fiscal year or fifteen percent (15%) of
the consolidated revenue of the Company and all of its Subsidiaries for any such
fiscal quarter, the Company (or, in the event the Company has failed to do so
within ten days, the Administrative Agent) shall designate sufficient
Subsidiaries as “Significant Subsidiaries” to eliminate such excess, and such
designated Subsidiaries shall for all purposes of this Agreement constitute
Significant Subsidiaries.
          “Solvent” means, with respect to any Person on a particular date, that
on such date (a) the amount of the “present fair saleable value” of each of the
business and assets of such Person will, as of such date, exceed the amount of
all “liabilities of such Person, contingent or otherwise”, as of such date, as
such quoted terms are determined in accordance with applicable federal and state
laws governing determinations of the insolvency of debtors, (b) the present fair
saleable value of each of the business and assets of such Person is greater than
the amount that will be required to be paid on or in respect of the probable
“liability” on the existing debts and other “liabilities contingent or
otherwise” of such Person, (c) the assets of such Person do not constitute
unreasonably small capital for such Person to carry out its business as now
conducted and as proposed to be conducted including the capital needs of such
Person, taking into account the particular capital requirements of the business
conducted by such Person and projected capital requirements and capital
availability thereof, (d) such Person does not intend to incur debts beyond
their ability to pay such debts as they mature (taking into account the timing
and amounts of cash to be received by such Person, and of amounts to be payable
on or in respect of debt of such Person) and (e) such Person does not believe
that final judgments against such Person in actions for money damages presently
pending will be rendered at a time when, or in an amount such that, they will be
unable to satisfy any such judgments promptly in accordance with their terms
(taking into account the maximum reasonable amount of such judgments in any such
actions and the earliest reasonable time at which such judgments might be
rendered) and such Person believes that its cash flow, after taking into account
all other anticipated uses of the cash of such Person (including the payments on
or in respect of debt referred to in paragraph (d) of this definition), will at
all times be sufficient to pay all such judgments promptly in accordance with
their terms. For purposes of this definition, (i) “debt” means liability on a
“claim”, and (ii) “claim” means any (A) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured
or (B) right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured or unmatured,
disputed, undisputed, secured or unsecured.
          “Stated Amount” means at, any time, the maximum amount available to be
drawn under any Letter of Credit (regardless of whether any conditions for
drawing could then be met).
          “Statutory Reserve Rate” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
Eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

19



--------------------------------------------------------------------------------



 



          “Statutory Statements” means, with respect to any Regulated Insurance
Company for any fiscal year, the annual or quarterly financial statements of
such Regulated Insurance Company as required to be filed with the Insurance
Regulatory Authority of its jurisdiction of domicile and in accordance with the
laws of such jurisdiction, together with all exhibits, schedules, certificates
and actuarial opinions required to be filed or delivered therewith.
          “Subsidiary” means any subsidiary of the Company.
          “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity of which securities or other ownership interests representing more than
50% of the equity or ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held by the parent or one or more subsidiaries of the parent or by
the parent and one or more subsidiaries of the parent.
          “Super-Majority Lenders” means at any time Lenders having at least 75%
of the aggregate amount of the Commitments; provided that if the Total
Commitment has been terminated, then the Super-Majority Lenders means Lenders
whose aggregate Credit Exposures equal or exceed 75% of the Loan Exposure and
the aggregate amount of Letter of Credit Outstandings at such time.
          “Syndication Agent” means Deutsche Bank Securities Inc., in its
capacity as Syndication Agent.
          “Talbot Facility” means the $60,000,000 three-year revolving credit
facility agreement, dated on or about the Effective Date, between the Company
and Talbot Holdings Ltd. and Lloyds TSB Bank plc and any modifications,
amendments, restatements, waivers, extensions, renewals, replacements or
refinancings thereof; provided that any such modifications, amendments, waivers,
extensions, renewals, replacements or refinancings be on terms which, when taken
together as a whole, are not adverse in any material respect to the interests of
the Lenders.
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Total Commitment” means, at any time, the sum of the Commitments of
each of the Lenders at such time.
          “Transaction” means the execution, delivery and performance by each
Account Party of this Agreement, the borrowing of Loans by the Company and the
use of proceeds thereof and the issuance of Letters of Credit for the account of
any Account Party, in each case, on and after the Effective Date.
          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.
          “Unpaid Drawings” means the Several Unpaid Drawings and the Fronted
Unpaid Drawings.

20



--------------------------------------------------------------------------------



 



          “Validus Re” means Validus Reinsurance, Ltd., a company organized
under the Laws of Bermuda.
          “Wholly-Owned Subsidiary” of any Person means any subsidiary of such
Person to the extent all of the capital stock or other ownership interests in
such subsidiary, other than directors’ or nominees’ qualifying shares, is owned
directly or indirectly by such Person.
          SECTION 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurodollar Loan” or an “ABR Loan”). Borrowings also may be classified and
referred to by Type (e.g., a “Eurodollar Borrowing” or an “ABR Borrowing”).
          SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
          SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP or SAP, as the case may be, as in effect from
time to time; provided that, if the Company notifies the Administrative Agent
that the Company requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or SAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Company that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or SAP or in the application thereof,
then such provision shall be interpreted on the basis of GAAP or SAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance with Section 10.02. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein to calculate
compliance with Sections 6.10 and 6.11 shall be construed, and all computations
of amounts and ratios referred to herein shall be made, without giving effect to
any election under Accounting Standards Codification 825-10-25 (previously
referred to as Statement of Financial Accounting Standards 159) (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Consolidated Indebtedness of the Company
or any Subsidiary at “fair value”, as defined therein.

21



--------------------------------------------------------------------------------



 



ARTICLE II
Letters of Credit; Loans
          SECTION 2.01. Several Letters of Credit. (a) Subject to and upon the
terms and conditions set forth herein, each Account Party may request the
Issuing Agent, at any time and from time to time on or after the Effective Date
and prior to the Commitment Expiration Date, to issue, on behalf of each Lender,
for the account of such Account Party and in support of, on a standby basis,
Letter of Credit Supportable Obligations of such Account Party to any other
Person, and subject to and upon the terms and conditions herein set forth, the
Issuing Agent agrees to issue at any time and from time to time on or after the
Effective Date and prior to the Commitment Expiration Date one or more
irrevocable standby letters of credit denominated in Dollars and in such form as
may be approved by the Issuing Agent which approval shall not be unreasonably
withheld or delayed (each such letter of credit, a “Several Letter of Credit”
and, collectively, the “Several Letters of Credit”). Subject to the terms and
conditions hereof and any other instruments and documents contemplated hereby,
it is the intent of the parties hereto that all Letters of Credit shall be clean
and irrevocable and otherwise in a form sufficient for the beneficiary cedent to
take credit on its financial statements for reinsurance recoverables under
applicable rules, laws and regulations.
          (b) Each Several Letter of Credit will be issued by the Issuing Agent
on behalf of the Lenders and each Lender will participate in each Several Letter
of Credit pro rata in accordance with its Applicable Percentage. The obligations
of each Lender under and in respect of each Several Letter of Credit are
several, and the failure by any Lender to perform its obligations hereunder or
under any Letter of Credit shall not affect the obligations of the respective
Account Party toward any other party hereto nor shall any other such party be
liable for the failure by such Lender to perform its obligations hereunder or
under any Several Letter of Credit.
          (c) Each Several Letter of Credit shall be executed and delivered by
the Issuing Agent in the name and on behalf of, and as attorney-in-fact for,
each Lender and the Issuing Agent shall act under each Several Letter of Credit,
and each Several Letter of Credit shall expressly provide that the Issuing Agent
shall act, as the agent of each Lender, to (a) receive drafts, other demands for
payment and other documents presented by the beneficiary under such Several
Letter of Credit, (b) determine whether such drafts, demands and documents are
in compliance with the terms and conditions of such Letter of Credit and
(c) notify such Lender and such Account Party that a valid drawing has been made
and the date that the related Several Unpaid Drawing is to be made; provided
that the Issuing Agent shall have no obligation or liability for any Several
Unpaid Drawing under such Letter of Credit, and each Several Letter of Credit
shall expressly so provide. Each Lender hereby irrevocably appoints and
designates the Issuing Agent as its attorney-in-fact, acting through any duly
authorized officer of the Issuing Agent, to execute and deliver in the name and
on behalf of such Lender each Several Letter of Credit to be issued by such
Lender hereunder. Promptly upon the request of the Issuing Agent, each Lender
will furnish to the Issuing Agent such powers of attorney or other evidence as
any beneficiary of any Several Letter of Credit may reasonably request in order
to demonstrate that the Issuing Agent has the power to act as attorney-in-fact
for such Lender to execute and deliver such Several Letter of Credit.
          (d) Each Lender represents and warrants that each Several Letter of
Credit constitutes a legal, valid and binding obligation of such Lender
enforceable in accordance with its terms, provided that the enforceability
thereof is subject to general principles of equity and to bankruptcy, insolvency
and similar laws affecting the enforcement of creditors’ rights generally.
          SECTION 2.02. Fronted Letters of Credit. (a) Subject to and upon the
terms and conditions set forth herein, each Account Party may request that any
Fronting Lender at any time and

22



--------------------------------------------------------------------------------



 



from time to time on or after the Effective Date and prior to the Commitment
Expiration Date issue for its own account a letter of credit denominated in
Dollars for the account of such Account Party and in support of, on a standby
basis, Letter of Credit Supportable Obligations of such Account Party to any
other Person, and subject to and upon the terms and conditions herein set forth,
each Fronting Lender agrees to issue at any time and from time to time on or
after the Effective Date and prior to the Commitment Expiration Date one or more
irrevocable standby letters of credit in such form as may be approved by such
Fronting Lender, which approval shall not be unreasonably withheld or delayed
(each such letter of credit, a “Fronted Letter of Credit” and, collectively, the
“Fronted Letters of Credit”). Subject to the terms and conditions hereof and any
other instruments and documents contemplated hereby, it is the intent of the
parties hereto that all Letters of Credit shall be clean and irrevocable and
otherwise in a form sufficient for the beneficiary cedent to take credit on its
financial statements for reinsurance recoverables under applicable rules, laws
and regulations.
          (b) Immediately upon the issuance by any Fronting Lender of any
Fronted Letter of Credit, such Fronting Lender shall be deemed to have sold and
transferred to each Lender other than such Fronting Lender (each such Lender, in
its capacity under this Section 2.02(b), a “Fronting Participant”), and each
such Fronting Participant shall be deemed irrevocably and unconditionally to
have purchased and received from such Fronting Lender, without recourse or
warranty, an undivided interest and participation, to the extent of such
Fronting Participant’s Applicable Percentage, in such Fronted Letter of Credit,
each drawing made thereunder and the obligations of each Account Party under
this Agreement with respect thereto, and any security therefor or guaranty
pertaining thereto. Upon any change in the Commitments or Applicable Percentages
of the Lenders pursuant to this Agreement (including pursuant to Section 2.27),
it is hereby agreed that, with respect to all outstanding Fronted Letters of
Credit and Fronted Unpaid Drawings, there shall be an automatic adjustment to
the participations pursuant to this Section 2.02 to reflect the new Applicable
Percentages of the assignor and assignee Lender or of all Lenders with
Commitments, as the case may be.
          (c) In the event that any Fronting Lender makes any payment under any
Fronted Letter of Credit and the respective Account Party shall not have
reimbursed such amount in full to such Fronting Lender pursuant to Section 2.05,
such Fronting Lender shall promptly notify the Administrative Agent, which shall
promptly notify each Fronting Participant, of such failure, and each Fronting
Participant shall promptly and unconditionally pay to such Fronting Lender the
amount of such Fronting Participant’s Applicable Percentage of such unreimbursed
payment in Dollars and in immediately available funds. If, prior to 11:00 a.m.
(New York time) on any Business Day, the Administrative Agent so notifies any
Fronting Participant required to fund a payment under a Fronted Letter of
Credit, such Fronting Participant shall make available to such Fronting Lender
in Dollars and in immediately available funds such Fronting Participant’s
Applicable Percentage of the amount of such payment on such Business Day (or, if
notice is given after 11:00 a.m. (New York time) on any Business Day, on the
next Business Day). If and to the extent such Fronting Participant shall not
have so made its Applicable Percentage of the amount of such payment available
to such Fronting Lender, such Fronting Participant agrees to pay to such
Fronting Lender, forthwith on demand, such amount, together with interest
thereon, for each day from such date to but excluding the date such amount is
paid to such Fronting Lender at the overnight Federal Funds Effective Rate. The
failure of any Fronting Participant to make available to such Fronting Lender
its Applicable Percentage of any payment under any Fronted Letter of Credit
shall not relieve any other Fronting Participant of its obligation hereunder to
make available to such Fronting Lender its Applicable Percentage of any payment
on the date required, as specified above, but no Fronting Participant shall be
responsible for the failure of any other Fronting Participant to make available
to such Fronting Lender such other Fronting Participant’s Applicable Percentage
of any such payment.
          (d) Whenever any Fronting Lender receives any payment by any Account
Party as to which it has also received payments from the Fronting Participants
pursuant to paragraph (c) above, such

23



--------------------------------------------------------------------------------



 



Fronting Lender shall forward such payment to the Administrative Agent, which in
turn shall distribute to each Fronting Participant which has paid its Applicable
Percentage thereof, in Dollars and in immediately available funds, an amount
equal to such Fronting Participant’s share (based upon the amount funded by such
Fronting Participant to the aggregate amount funded by all Fronting Participants
and retained by the Fronting Lender) of the principal amount of such payment and
interest thereon accruing after the purchase of the respective participations.
          (e) The obligations of the Fronting Participants to make payments to
each Fronting Lender with respect to Fronted Letters of Credit issued by it
shall be irrevocable and not subject to any qualification or exception
whatsoever and shall be made in accordance with the terms and conditions of this
Agreement under all circumstances, including any of the following circumstances:
     (i) any lack of validity or enforceability of this Agreement or any
amendment, supplement or modification hereof;
     (ii) the existence of any claim, setoff, defense or other right which the
Fronting Participant or any of its Affiliates may have at any time against a
beneficiary named in a Fronted Letter of Credit, any transferee of any Fronted
Letter of Credit (or any Person for whom any such transferee may be acting), the
Administrative Agent, any Fronting Lender, any Fronting Participant, any Lender,
or any other Person, whether in connection with this Agreement, any Fronted
Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between any Account Party or
any of its Affiliates and the beneficiary named in any such Fronted Letter of
Credit);
     (iii) any draft, certificate or any other document presented under any
Fronted Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;
     (iv) the surrender or impairment of any security for the performance or
observance of any of the terms of this Agreement;
     (v) the occurrence of any Default or Event of Default; or
     (vi) any matter or event set forth in Section 2.05(b).
          (f) Upon the request of any Fronting Participant, each Fronting Lender
shall furnish to such Fronting Participant copies of any Fronted Letter of
Credit issued by it and such other documentation as may reasonably be requested
by such Fronting Participant.
          SECTION 2.03. Conditions to the Issuance of all Letters of Credit.
(a) Notwithstanding anything to the contrary set forth in this Article II, no LC
Issuer shall be under any obligation to issue any Letter of Credit if at the
time of such issuance:
     (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall purport by its terms to enjoin or restrain such LC Issuer from
issuing such Letter of Credit or any requirement of law applicable to such LC
Issuer or any Lender or any request or directive (whether or not having the
force of law) from any Governmental Authority with jurisdiction over such LC
Issuer or any Lender shall prohibit, or request that such LC Issuer or any
Lenders refrain from, the issuance of letters of credit generally or the
applicable type of letter of credit or shall impose upon such LC Issuer or any
Lender with respect to the applicable type of letter of credit

24



--------------------------------------------------------------------------------



 



any restriction or reserve or capital requirement (for which such LC Issuer or
such Lender is not otherwise compensated) not in effect on the Effective Date,
or any unreimbursed loss, cost or expense which was not applicable, in effect or
known to such LC Issuer, as of the Effective Date;
     (ii) the conditions precedent set forth in Section 4.02 are not satisfied
at that time; or
     (iii) such LC Issuer shall have received notice from any Account Party or
the Required Lenders prior to the issuance of such Letter of Credit of the type
described in clause (iv) of Section 2.03(b).
     (b) Notwithstanding anything to the contrary set forth in this Article II,
     (i) no Letter of Credit shall be issued at any time when the aggregate
Credit Exposures of all Lenders taken together exceed (or would after giving
effect to such issuance exceed) the Total Commitment at such time;
     (ii) no Fronted Letter of Credit shall be issued by a Fronting Lender at
any time if the Letter of Credit Outstandings in respect of all Fronted Letters
of Credit issued by such Fronting Lender exceed (or would after giving effect to
such issuance exceed) the maximum aggregate Stated Amount of all Fronted Letters
of Credit that such Fronting Lender has agreed to issue in a separate agreement
with the Company, if any;
     (iii) each Letter of Credit shall have an expiry date occurring not later
than one year after such Letter of Credit’s date of issuance, provided that,
subject to Section 2.07, each such Letter of Credit may by its terms
automatically renew annually for additional one-year periods unless the
respective LC Issuer notifies the beneficiary thereof, in accordance with the
terms of such Letter of Credit, that such Letter of Credit will not be renewed;
and
     (iv) no LC Issuer will issue any Letter of Credit after it has received
written notice from any Account Party or the Required Lenders stating that a
Default or an Event of Default exists until such time as the Issuing Agent shall
have received a written notice of (x) rescission of such notice from the party
or parties originally delivering the same or (y) a waiver of such Default or
Event of Default by the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in
Section 10.02).
          (c) Subject to and on the terms and conditions set forth herein, each
LC Issuer is hereby authorized by each Account Party and the Lenders to arrange
for the issuance of any Letter of Credit pursuant to Section 2.01(a) or 2.02(a)
and the amendment of any Letter of Credit pursuant to Section 2.08 and/or 10.02
by:
     (i) completing the commencement date and the expiry date of such Letter of
Credit;
     (ii) (in the case of an amendment increasing or reducing the amount
thereof) amending such Letter of Credit in such manner as such LC Issuer and the
respective beneficiary may agree;
     (iii) in the case of Several Letters of Credit, completing such Letter of
Credit with the participation of each Lender as allocated pursuant to the terms
hereof; and

25



--------------------------------------------------------------------------------



 



     (iv) in the case of Several Letters of Credit, executing such Letter of
Credit on behalf of each Lender and following such execution delivering such
Letter of Credit to the beneficiary of such Letter of Credit.
          SECTION 2.04. Letter of Credit Requests. (a) Whenever an Account Party
desires that a Letter of Credit be issued for its account, such Account Party
shall give the Administrative Agent and the respective LC Issuer written or
electronic notice (including by way of facsimile, e-mail or other electronic
transmission) thereof prior to 12:00 Noon (New York time) at least (x) three
Business Days in respect of Fronted Letters of Credit and (y) five Business Days
in respect of Several Letters of Credit, in each case, prior to the proposed
date of issuance (which shall be a Business Day), which notice shall be in the
form of Exhibit F or such other form reasonably acceptable to the Administrative
Agent (each, a “Letter of Credit Request”). Each Letter of Credit Request shall
include any other documents as the respective LC Issuer customarily and
generally requires in connection therewith.
          (b) The making of each Letter of Credit Request shall be deemed to be
a representation and warranty by the respective Account Party and the Company
that such Letter of Credit may be issued in accordance with, and it will not
violate the requirements applicable to such Account Party and/or such Letter of
Credit of, Section 2.01 or 2.02, as the case may be, and Section 2.03.
          (c) Upon its issuance of, or amendment to, any Letter of Credit, the
respective LC Issuer shall promptly notify the respective Account Party and each
Lender of such issuance or amendment, which notice shall include a summary
description of the Letter of Credit actually issued and any amendments thereto.
          (d) The Stated Amount of each Letter of Credit upon issuance shall be
not less than $25,000.
          SECTION 2.05. Agreement to Repay Letter of Credit Drawings. (a) Each
Account Party severally agrees to reimburse (x) each Lender, by making payment
to the Administrative Agent in immediately available funds, for any payment or
disbursement made by such Lender under any Several Letter of Credit issued for
its account (each such amount so paid or disbursed until reimbursed, a “Several
Unpaid Drawing”) and (y) the respective Fronting Lender directly for any payment
or disbursement made by such Fronting Lender under any Fronted Letter of Credit
issued for its account (each such amount so paid or disbursed until reimbursed,
a “Fronted Unpaid Drawing”), in each case, with interest on the amount so paid
or disbursed by such Lender, to the extent not reimbursed prior to 1:00 p.m.
(New York time) on the date of such payment or disbursement, from and including
the date paid or disbursed to but not including the date such Lender is
reimbursed therefor at a rate per annum which shall be the Alternate Base Rate
as in effect from time to time (plus an additional 2% per annum, payable on
demand, if not reimbursed by the third Business Day after the date on which the
respective Account Party receives notice from the respective LC Issuer of such
payment or disbursement).
          (b) Each Account Party’s obligation under this Section 2.05 to
reimburse each Lender with respect to Unpaid Drawings of such Account Party
(including, in each case, interest thereon) shall be absolute and unconditional
under any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment which such Account Party may have or have had against such
Lender, or any LC Issuer, including any defense based upon the failure of any
drawing under a Letter of Credit to conform to the terms of the Letter of Credit
or any non-application or misapplication by the beneficiary of the proceeds of
such drawing; provided, however, that no Account Party shall be obligated to
reimburse any Lender for any wrongful payment made by such Lender under a Letter
of Credit as a result of acts or omissions constituting willful misconduct or
gross negligence on the part of such Lender (as determined by a court of
competent jurisdiction in a final and non-appealable judgment).

26



--------------------------------------------------------------------------------



 



          (c) In determining whether to pay under any Letter of Credit, no LC
Issuer shall have any obligation relative to the other Lenders other than to
confirm that any documents required to be delivered under such Letter of Credit
appear to have been delivered and that they appear to substantially comply on
their face with the requirements of such Letter of Credit. Any action taken or
omitted to be taken by any LC Issuer under or in connection with any Letter of
Credit, if taken or omitted in the absence of such LC Issuer’s gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable judgment), shall not create for such LC Issuer any
resulting liability to any Account Party or any of its Affiliates or any Lender.
          SECTION 2.06. Increased Costs. If a Change in Law shall either
(i) impose, modify or make applicable any reserve, deposit, capital adequacy or
similar requirement against letters of credit issued by or participated in,
assets of, deposits with or for the account of, or credit extended by, such
Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate), or (ii) impose on such Lender or the London interbank market any other
conditions directly or indirectly affecting this Agreement, any Letter of Credit
or Eurodollar Loans made by such Lender; and the result of any of the foregoing
is to (A) increase the cost to such Lender of (1) issuing, maintaining or
participating in any Letter of Credit or (2) making or maintaining any
Eurodollar Loan (or of maintaining its obligation to make any such Loan),
(B) reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise) or (C) reduce the rate of return
on its capital with respect to Letters of Credit and/or the Loans to a level
below that which such Lender would have achieved but for such Change in Law (and
taking into consideration such Lender’s policies with respect to capital
adequacy (or those of its holding company), as generally applied), then, upon
written demand to the applicable Account Party by such Lender (with a copy to
the Administrative Agent), such Account Party shall pay to such Lender such
additional amount or amounts as will compensate such Lender for such increased
cost or reduction. The preceding sentence shall not apply to increased costs
with respect to taxes imposed on or measured by the net income or net profits of
a Lender pursuant to the laws of the jurisdiction in or under the laws of which
it is organized or the jurisdiction in which the principal office or applicable
lending office of such Lender is located or in which it conducts a trade or
business or has a permanent establishment, or has a present or former connection
with such jurisdiction, or any subdivision thereof or therein or with respect to
Taxes to the extent that a Lender received additional amounts (or otherwise was
indemnified) for such Taxes pursuant to Section 2.12 (or would have received
additional amounts pursuant to Section 2.12(e) but for a failure to comply with
Section 2.12(e)). A certificate submitted to the applicable Account Party by
such Lender (with a copy to the Administrative Agent), setting forth (i) the
basis, in reasonable detail, for the determination of such additional amount or
amounts necessary to compensate such Lender as aforesaid and (ii) the basis, in
reasonable detail, for the computation of such amount or amounts, which shall be
consistently applied shall be final and conclusive and binding on the applicable
Account Party absent manifest error, although the failure to deliver any such
certificate shall not release or diminish such Account Party’s obligations to
pay additional amounts pursuant to this Section 2.06 upon subsequent receipt of
such certificate. Notwithstanding the foregoing, no Account Party shall be
required to compensate any Lender pursuant to this Section 2.06 for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender notifies such Account Party of the applicable Change in Law;
provided that if the Change in Law giving rise to such increased costs or
reductions is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
          SECTION 2.07. Letter of Credit Expiration and Extensions. Each Lender
acknowledges that to the extent provided under the terms of any Letter of
Credit, the expiration date of such Letter of Credit will be automatically
extended for additional one-year periods, without written amendment, unless
(a) at least 30 days (or such other period required under or by any Legal
Requirement or Applicable Insurance Regulatory Authority) prior to the
expiration date of such Letter of Credit or (b) such extension would cause such
Letter of Credit to remain outstanding on or after the one-year

27



--------------------------------------------------------------------------------



 



anniversary of the Commitment Expiration Date, notice is given by the respective
LC Issuer in accordance with the terms of the respective Letter of Credit (a
“Notice of Non-Extension”) that the expiration date of such Letter of Credit
will not be extended beyond its current expiration date. The respective LC
Issuer will give Notices of Non-Extension as to any or all outstanding Letters
of Credit if requested to do so by the Required Lenders pursuant to Article VII.
The respective LC Issuer will give Notices of Non-Extension as to all
outstanding Letters of Credit (i) if the Commitment Expiration Date has occurred
and (ii) on the date necessary to prevent the extension described in the
foregoing clause (b). The respective LC Issuer will send a copy of each Notice
of Non-Extension to the respective Account Party concurrently with delivery
thereof to the respective beneficiary, unless prohibited by law from doing so.
          SECTION 2.08. Changes to Stated Amount. At any time when any Letter of
Credit is outstanding, at the request of the respective Account Party, the
Issuing Agent will enter into an amendment increasing or reducing the Stated
Amount of such Letter of Credit, provided that (i) in no event shall the Stated
Amount of such Letter of Credit be increased to an amount which would cause
(x) the aggregate Credit Exposures of all Lenders taken together to exceed the
Total Commitment at such time or (y) with respect to a Fronted Letter of Credit,
the Letter of Credit Outstandings in respect of all Fronted Letters of Credit
issued by the applicable Fronting Lender to exceed the maximum aggregate Stated
Amount of all Fronted Letters of Credit that such Fronting Lender has agreed to
issue in a separate agreement with the Company, (ii) the Stated Amount of a
Letter of Credit may not be increased at any time if the conditions precedent
set forth in Section 4.02 are not satisfied at such time, and (iii) the Stated
Amount of a Letter of Credit may not be increased at any time after the
Commitment Expiration Date.
          SECTION 2.09. Termination and Reduction of Commitments. (a) Unless
previously terminated, the Total Commitment (and the Commitment of each Lender)
shall terminate on the Commitment Expiration Date.
          (b) The Company may at any time terminate, or from time to time
reduce, the Total Commitment; provided that (i) each reduction of the Total
Commitment shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Company shall not terminate or reduce the
Total Commitment if, after giving effect to such termination or reduction and
any concurrent prepayment of the Loans in accordance with Section 2.22, the
aggregate Credit Exposures of all Lenders taken together would exceed the Total
Commitment. Each such reduction shall be applied to the Commitments of the
Lenders on a pro rata basis based on the amount of such Lenders’ respective
Commitments.
          (c) The Company shall notify the Administrative Agent of any election
to terminate or reduce the Total Commitment under paragraph (b) of this
Section 2.09 at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Company pursuant to this Section shall be irrevocable; provided that a notice of
termination of Commitments may state that such notice is conditioned upon the
effectiveness of other credit facilities or other alternative financing, in
which case such notice may be revoked without penalty prior to the specified
time if such condition is not satisfied (each such notice a “Conditional
Termination Notice”). Any termination or reduction of the Total Commitment (or
the Commitments of any Lender) shall be permanent. Each reduction of the Total
Commitment shall be made ratably among the Lenders in accordance with their
respective Commitments.
          SECTION 2.10. Mandatory Prepayment; Cash Collateralization. (a) If
(i) as of the Commitment Expiration Date, any Letter of Credit may for any
reason remain outstanding, (ii) at any time, the aggregate amount of all Letter
of Credit Outstandings exceeds the Total Commitment as then in

28



--------------------------------------------------------------------------------



 



effect, (iii) any Event of Default occurs and is continuing and the
Administrative Agent or the Required Lenders, as applicable, require the Company
and the other Account Parties to deposit in an account (which account may be a
securities account with the meaning of Section 8-501 of the Uniform Commercial
Code as in effect in the State of New York) with the Administrative Agent, in
the name of the Administrative Agent and for the benefit of the Lenders (any
such account, a “Collateral Account”), amounts of cash and Cash Equivalents, to
be held as security for each Account Party’s reimbursement obligations in
respect of Letters of Credit then outstanding or (iv) an Event of Default set
forth under Section 7.05 occurs and is continuing, then the Company shall, or
shall cause one or more other Account Parties to, deposit in a Collateral
Account on such date an amount of cash or Cash Equivalents to be held as
additional security for the obligations of each of the Account Parties hereunder
such that the amount of cash and Cash Equivalents in such Collateral Account
applicable to each Account Party would equal the aggregate amount of all Letter
of Credit Outstandings and other obligations in respect of Letters of Credit
attributable to such Account Party hereunder, or in the case of clause
(ii) above, the excess referred to in such clause (ii). If at any time the
Administrative Agent determines that any funds held in a Collateral Account
pursuant to this Section 2.10(a) are subject to any right or claim of any Person
other than the Agents (on behalf of the Lenders) or that the total amount of
such funds is less than the aggregate amount of all Letter of Credit
Outstandings and other obligations of the Account Parties hereunder, or in the
case of clause (ii) above, the excess referred to in such clause (ii), the
Company shall, or shall cause one or more Account Parties to, forthwith upon
demand by the Administrative Agent, pay to the Administrative Agent, as
additional funds to be deposited and held in a Collateral Account as aforesaid,
an amount equal to the excess of (a) the aggregate amount of all Letter of
Credit Outstandings and other obligations in respect of Letters of Credit of the
Account Parties hereunder over (b) the total amount of cash and Cash Equivalents
deposited in the Collateral Account as aforesaid that the Administrative Agent
reasonably determines to be free and clear of any such right and claim, or in
the case of clause (ii) above, the excess referred to in such clause (ii). With
respect to any payment to an account required by clause (iii) of the first
sentence of this Section 2.10(a), such payment shall (to the extent not applied
to the applicable reimbursement obligations) be returned to the Company within
three Business Days after the applicable Event of Default shall have been cured
or waived.
          (b) If on any date the aggregate Credit Exposures exceed the Total
Commitment as then in effect, the Company shall (i) first, prepay on such date
the principal amount of outstanding Loans in amount equal to the lesser of
(x) the amount of any such excess and (y) the principal amount of all
outstanding Loans at such time and (ii) second, cash collateralize any remaining
amount of such excess in the manner specified in clause (a) above.
          SECTION 2.11. Fees. (a) Each Account Party jointly and severally
agrees to pay to the Administrative Agent for the account of each Lender a
commitment fee (the “Commitment Fee”), which shall accrue at the Applicable Rate
with respect to the Commitment Fee on the daily amount of the unutilized
Commitment of such Lender during the period from and including the Effective
Date to but excluding the Commitment Expiration Date. Accrued commitment fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the Commitment Expiration Date, commencing on the
first such date to occur after the date hereof. All Commitment Fees shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).
          (b) The Company agrees to pay to each Agent, for its own account, fees
payable in the amounts and at the times separately agreed upon between the
Company and the applicable Agent.
          (c) Each Account Party severally agrees to pay to the Administrative
Agent for pro rata distribution to each Lender (based on their respective
Applicable Percentages), a fee in respect of each Letter of Credit issued for
the account of such Account Party (the “Letter of Credit Fee”) computed

29



--------------------------------------------------------------------------------



 



at a rate per annum equal to the Applicable Rate with respect to the Letter of
Credit Fee on the daily Stated Amount of such Letter of Credit. Accrued Letter
of Credit Fees shall be due and payable in arrears on the last day of March,
June, September and December of each year and upon the first day after the
termination of the Total Commitment upon which no Letters of Credit remain
outstanding. All Letter of Credit Fees shall be computed on the basis of a year
of 365 days (or 366 days in a leap year) and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
          (d) Each Account Party severally agrees to pay to each Fronting
Lender, for its own account, a fronting fee in respect of, and fees with respect
to the issuance, amendment, renewal or extension of, or processing of drawings
under, each Fronted Letter of Credit issued by such Fronting Lender for the
account of such Account Party, in each case in amounts and on dates as shall
have separately been agreed to by the Company and such Fronting Lender. Each
Account Party severally agrees to pay to the Issuing Agent fees with respect to
the issuance, amendment, renewal or extension of, and processing of drawings
under, each Several Letter of Credit issued for the account of such Account
Party, in each case in amounts and on dates as shall have separately been agreed
to by the Company and the Issuing Agent.
          (e) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution to the
Persons entitled thereto as set forth above. Fees paid shall not be refundable
under any circumstances. If any fee or other amount payable by any Account Party
hereunder is not paid when due, such overdue amount shall bear interest, after
as well as before judgment, at a rate per annum equal to the Alternate Base Rate
plus 2% per annum.
          (f) Notwithstanding anything to the contrary in this Section 2.11, for
so long as a Lender is a Defaulting Lender, no fees hereunder shall accrue or be
payable to such Lender until such Lender ceases to be a Defaulting Lender.
          SECTION 2.12. Taxes. (a) Any and all payments by or on account of any
obligation of any Account Party hereunder shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if
such Account Party shall be required to deduct any Indemnified Taxes or Other
Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Issuing Agent or Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) such
Account Party shall make such deductions and (iii) such Account Party shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.
          (b) In addition, each Account Party shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) Each Account Party severally (and not jointly) agrees to indemnify
the Administrative Agent, the Issuing Agent and each Lender within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes that such Account Party failed to deduct or withhold and that were paid by
the Administrative Agent, the Issuing Agent or such Lender on or with respect to
any payment by or on account of any obligation of such Account Party hereunder
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable out-of-pocket expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability (with reasonable detail) delivered to
any Account Party by a Lender or by the Administrative

30



--------------------------------------------------------------------------------



 



Agent or the Issuing Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
          (d) As soon as reasonably practicable after any payment of Indemnified
Taxes or Other Taxes by any Account Party to a Governmental Authority, such
Account Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
          (e) Each Lender shall, to the extent it may lawfully do so, deliver to
the Company (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Company (if any), or
will comply with such other requirements, if any, as is currently applicable, as
will permit payments under this Agreement to be made without withholding or at a
reduced rate.
          (f) If a Lender or the Administrative Agent shall determine, in its
sole discretion, that it is entitled to claim a refund from a Governmental
Authority in respect of Indemnified Taxes or Other Taxes paid by any Account
Party pursuant to this Section 2.12, such Lender or the Administrative Agent, as
applicable, shall promptly notify such Account Party of the availability of such
refund claim and, if the Lender or the Administrative Agent, as applicable,
determines in its sole discretion that making a claim for refund will not have
an adverse effect on its Taxes or business operations, shall, within 60 days
after receipt of a request by such Account Party and at the Company’s expense,
make a claim to such Governmental Authority for such refund. If the
Administrative Agent or a Lender determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by any Account Party or with respect to which such Account Party has
paid additional amounts pursuant to this Section 2.12, it shall pay over such
refund to such Account Party (but only to the extent of indemnity payments made,
or additional amounts paid, by such Account Party under this Section 2.12 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses of the Administrative Agent or such Lender
incurred in obtaining such refund and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund);
provided that such Account Party, upon the request of the Administrative Agent
or such Lender, agrees to repay the amount paid over to such Account Party (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to such
Account Party or any other Person.
          (g) Any Lender that is not a Lender as of the Effective Date shall not
be entitled to any greater payment under this Section 2.12 than such Lender’s
assignor could have been entitled to absent such assignment except to the extent
that the entitlement to a greater payment resulted from a Change in Law.
          SECTION 2.13. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs. (a) Each Account Party shall make each payment required to be made by
it hereunder (whether of principal, interest, fees or of amounts payable under
Section 2.06 or 2.12 or otherwise, except as expressly set forth in
Section 2.05) prior to 12:00 noon (or, in the case of any prepayment or
repayment in full of all outstanding Letters of Credit and/or all outstanding
Loans, 2:00 p.m.), New York City time, on the date when due, in immediately
available funds, without set-off or counterclaim in Dollars. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest

31



--------------------------------------------------------------------------------



 



thereon. All such payments shall be made to the Administrative Agent at its
offices at 1111 Fannin, 8th floor, Houston, Texas 77002, except that payments
pursuant to Sections 2.06, 2.12 and 10.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.
          (c) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Unpaid Drawings, Loans or any fees payable pursuant to
Section 2.11 resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of such obligations then due and owed to such Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in such obligations of the respective Account Party
or the Company, as the case may be, owed to such Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by any Account Party pursuant to and
in accordance with the express terms of this Agreement or any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Commitment or Loans to any assignee or participant, other than to any
Account Party or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). Each Account Party consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Account Party rights of set-off and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of such Account Party in the amount of such participation.
          (d) Unless the Administrative Agent shall have received notice from
the relevant Account Party prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that such Account
Party will not make such payment, the Administrative Agent may assume that such
Account Party has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount due. In
such event, if the relevant Account Party has not in fact made such payment,
then each of the Lenders severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.13(d), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Section until all such
unsatisfied obligations are fully paid.

32



--------------------------------------------------------------------------------



 



          SECTION 2.14. Mitigation Obligations; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.06, or if each Account Party is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.06 or
Section 2.12, then such Lender shall use reasonable efforts to designate a
different lending office for issuing or funding its Letters of Credit and
funding or booking of its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.06 or 2.12, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Each Account
Party hereby jointly and severally agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.
          (b) If any Lender shall become a Defaulting Lender or requests
compensation under Section 2.06, or if any Account Party is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.06 or Section 2.12, then, in each case, the
Company, at its sole expense and effort, shall have the right, if no Default or
Event of Default then exists, to replace such Lender (the “Replaced Lender”),
with one or more Person or Persons (collectively, the “Replacement Lender”)
reasonably acceptable to the Administrative Agent at which time the Replaced
Lender shall assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 10.04), all its interests,
rights and obligations under this Agreement to the Replacement Lender; provided
that (i) at the time of any replacement pursuant to this Section 2.14, the
Replacement Lender and the Replaced Lender shall enter into one or more
Assignment and Assumptions pursuant to Section 10.04(b) (and with all fees
payable pursuant to said Section 10.04(b) to be paid by the Replacement Lender)
pursuant to which the Replacement Lender shall acquire all of the Commitments
and outstanding Loans of the Replaced Lender and, in connection therewith, shall
pay to the Replaced Lender in respect thereof an amount equal to the sum of
(A) an amount equal to (i) all Unpaid Drawings that have been funded by (and not
reimbursed to) such Replaced Lender, together with all then unpaid interest with
respect thereto at such time and (ii) the principal amount of, and all accrued
but unpaid interest on, all outstanding Loans of the Replaced Lender and (B) an
amount equal to all accrued, but theretofore unpaid, fees owing to the Replaced
Lender pursuant to Section 2.11; (ii) all obligations of each Account Party
under this Agreement owing to the Replaced Lender (other than those specifically
described in clause (i) above in respect of which the assignment purchase price
has been, or is concurrently being, paid), including all amounts owing to the
Replaced Lender under Section 2.25 as a result of the assignment of its Loans
under clause (i) above, shall be paid in full to such Replaced Lender
concurrently with such replacement; (iii) no assignment pursuant to this
Section 2.14 shall be effective until all of the then outstanding Several
Letters of Credit are returned by each respective beneficiary to the Issuing
Agent for cancellation in exchange for new or amended Several Letters of Credit
which give effect to such assignment (it being understood that to the extent the
respective beneficiaries do not consent to such assignment, such assignment
cannot occur); (iv) the Company shall have received the prior written consent of
the Administrative Agent and each Fronting Lender, which consents shall not be
unreasonably withheld or delayed; (v) such assignment will result in a reduction
in such compensation or payments; and (vi) no Lender shall be required to become
a Replaced Lender if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such assignment
and delegation cease to apply. Upon the execution of the respective Assignment
and Assumption, the payment of amounts referred to in clauses (i) and (ii) above
and the return, and cancellation and exchange of each then outstanding Several
Letter of Credit as provided above and, if so requested by the Replacement
Lender, delivery to the Replacement Lender of the appropriate promissory note or
notes executed by the Company, the Replacement Lender shall become a Lender
hereunder and the Replaced Lender shall cease to constitute a Lender hereunder,
except with respect to indemnification provisions applicable to the Replaced
Lender under this Agreement, which shall survive as to such

33



--------------------------------------------------------------------------------



 



Replaced Lender. For the avoidance of doubt, no Replaced Lender shall be
required to execute, sign or deliver any document or assignment in order to be
replaced in accordance with this Section 2.14.
          SECTION 2.15. Designated Subsidiary Account Parties. The Company may
from time to time designate one or more Persons as an additional Designated
Subsidiary Account Party, subject to the following terms and conditions:
          (a) each such Person shall be a Wholly-Owned Subsidiary of the
Company;
          (b) each such Designated Subsidiary Account Party shall enter into an
appropriately completed DSAP Assumption Agreement on or prior to the date of
designation hereof;
          (c) on or prior to the date of designation, the Administrative Agent
shall have received from such Person a certificate, signed by an Authorized
Officer of such Person in the form of Exhibit H or such other form reasonably
acceptable to the Administrative Agent with appropriate insertions or deletions,
together with (x) copies of its certificate of incorporation, by-laws or other
organizational documents and (y) the resolutions of the board of directors (or
similar governing body) of such Person relating to this Agreement which shall be
reasonably satisfactory to the Administrative Agent; and
          (d) on or prior to the date of designation, the Administrative Agent
shall have received an opinion, addressed to the Administrative Agent and each
of the Lenders and dated the date of designation, which opinion shall be in form
and substance reasonably satisfactory to the Administrative Agent, from counsel
to the respective Designated Subsidiary Account Party reasonably satisfactory to
the Administrative Agent, covering certain of the matters set forth in the
opinions of counsel delivered to the Administrative Agent on the Effective Date
pursuant to Section 4.01(b)(iii), as may be reasonably requested by the
Administrative Agent, and such other matters incident to the transactions
contemplated thereby as the Administrative Agent may reasonably request.
          SECTION 2.16. Loans. Subject to and upon the terms and conditions
herein set forth, each Lender severally agrees, at any time and from time to
time on and after the Effective Date and prior to the Commitment Expiration
Date, to make a loan or loans (each, a “Loan” and, collectively, the “Loans”) to
the Company, which Loans (i) may be made and maintained only in Dollars;
(ii) may be repaid and reborrowed in accordance with the provisions hereof;
(iii) except as hereinafter provided, may, at the option of the Company, be
incurred and maintained as, and/or converted into, ABR Loans or Eurodollar
Loans, provided that all Loans made as part of the same Borrowing shall, unless
otherwise specified herein, consist of Loans of the same Type; and (iv) shall
not be made (and shall not be required to be made) by any Lender if the making
of same would cause the aggregate Credit Exposures of all Lenders taken together
(after giving effect to the use of the proceeds thereof on the date of the
incurrence thereof to repay any amounts theretofore outstanding pursuant to this
Agreement) to exceed the Total Commitment as then in effect.
          SECTION 2.17. Loans and Borrowings.
          (a) Each Loan shall be made as part of a Borrowing consisting of Loans
made by the Lenders ratably in accordance with their respective Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder nor shall any other party
be liable for the failure by such Lender to perform its obligations hereunder.
          (b) Subject to Section 2.24, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Company may request in
accordance herewith. Each Lender at its

34



--------------------------------------------------------------------------------



 



option may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Company to repay such Loan in
accordance with the terms of this Agreement.
          (c) At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate principal amount of not less
than $5,000,000. At the time that each ABR Borrowing is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of $1,000,000 and
not less than $5,000,000; provided that a Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the Total Commitment.
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of ten Eurodollar
Borrowings outstanding.
          (d) Notwithstanding any other provision of this Agreement, the Company
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Commitment Expiration Date.
          SECTION 2.18. Requests for Borrowings. To request a Borrowing, the
Company shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 12:00 noon, New York
City time, three Business Days before the date of the proposed Borrowing and
(b) in the case of an ABR Borrowing, not later than 11:00 a.m., New York City
time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by delivery or
facsimile or electronic mail to the Administrative Agent of a Borrowing Request
in the form of Exhibit B or such other form reasonably acceptable to the
Administrative Agent appropriately completed and signed by the Company. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.17:
     (i) the aggregate principal amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
     (iv) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
     (v) the location and number of the Company’s account to which funds are to
be disbursed.
          If no election as to the Type of Borrowing of Loans is specified, then
such Borrowing of Loans shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Borrowing, then the Company
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
          SECTION 2.19. Funding of Borrowings.
          (a) Each Lender shall make each Loan on the proposed date thereof by
wire transfer of immediately available funds by 12:00 noon, New York City time,
to the account of the Administrative Agent most recently designated by it for
such purpose by notice to the Lenders. The Administrative

35



--------------------------------------------------------------------------------



 



Agent will make such Loans available to the Company by wire transfer of
immediately available funds not later than 1:00 p.m., New York City time, to the
account of the Company designated by it in the applicable Borrowing Request.
          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing (or prior to 1:00 p.m., New
York City time, on the date of such Borrowing in the case of ABR Borrowings)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section and may, in reliance upon such assumption, make available to
the Company a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Company severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Company to but excluding the date of payment to the Administrative Agent,
at (i) in the case of such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation or (ii) in the case of the
Company, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing and the Company’s obligations to repay
the Administrative Agent in accordance with the previous sentence shall cease to
the extent such Lender has paid such amounts.
          SECTION 2.20. Interest Elections.
          (a) Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Company may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section 2.20. Subject
to the other provisions of this Section 2.20, the Company may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.
          (b) To make an election pursuant to this Section (an “Interest
Election Request”), the Company shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.18 if the Company were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by delivery or facsimile or electronic mail to the
Administrative Agent of an Interest Election Request in the form of Exhibit E,
or such other form reasonably acceptable to the Administrative Agent, and signed
by the Company.
          (c) Each Interest Election Request shall specify the following
information in compliance with Section 2.17:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

36



--------------------------------------------------------------------------------



 



     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term Interest Period.
          If any such Interest Election Request requests a Eurodollar Borrowing
but does not specify an Interest Period, then the Company shall be deemed to
have selected an Interest Period of one month’s duration.
          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
          (e) If the Company fails to deliver a timely Interest Election Request
with respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding anything to the contrary contained in this Agreement,
if an Event of Default is in existence, then, so long as an Event of Default is
in existence (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.
          SECTION 2.21. Repayment of Loans; Evidence of Debt.
          (a) The Company hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of all Loans on the Commitment Expiration Date.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Company to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Company to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Company to repay
the Loans in accordance with the terms of this Agreement.

37



--------------------------------------------------------------------------------



 



          (e) Any Lender may request by written notice to the Company and the
Administrative Agent that Loans made by it be evidenced by a promissory note
(which may be executed by facsimile). In such event, the Company shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in the form of Exhibit D or such other form reasonably acceptable
to the Administrative Agent. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 10.04) be represented by one or more promissory notes in
such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
          SECTION 2.22. Voluntary Prepayment of Loans.
          (a) The Company shall have the right at any time and from time to time
to prepay any Borrowing in whole or in part, without premium or penalty, except
as provided in Section 2.25, subject to prior notice in accordance with
paragraph (b) of this Section.
          (b) The Company shall notify the Administrative Agent by telephone
(confirmed by facsimile or electronic mail) of any prepayment hereunder (i) in
the case of prepayment of a Eurodollar Borrowing, not later than 12:00 noon, New
York City time, three Business Days before the date of prepayment or (ii) in the
case of prepayment of an ABR Borrowing, not later than 12:00 noon, New York City
time, on the date of prepayment. Each such notice shall be irrevocable (unless
given in connection with a Conditional Termination Notice, as set forth in
Section 2.09, in which case, subject to Section 2.25, such notice of prepayment
may be revoked if such Conditional Termination Notice is revoked in accordance
with Section 2.09) and shall specify the prepayment date, the Borrowing or
Borrowings which are to be prepaid and the principal amount of each Borrowing or
portion thereof to be prepaid. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.17. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.23.
          SECTION 2.23. Interest.
          (a) The ABR Loans shall bear interest at the Alternate Base Rate plus
the Applicable Rate with respect to ABR Loans. The Eurodollar Loans shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Loan plus the Applicable Rate with respect to Eurodollar Loans.
          (b) [Intentionally Omitted.]
          (c) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Company hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section 2.23 or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section 2.23.
          (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and on the Commitment Expiration Date;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Loan prior to the Commitment
Expiration

38



--------------------------------------------------------------------------------



 



Date), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
          (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
          SECTION 2.24. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:
          (a) the Administrative Agent reasonably determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate for such
Interest Period; or
          (b) the Administrative Agent is advised by the Required Lenders (based
on the reasonable determination of such Required Lenders) that the Adjusted LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone (followed by written or facsimile notice) or facsimile or
in writing as promptly as practicable thereafter and, until the Administrative
Agent notifies the Company and the Lenders that the circumstances giving rise to
such notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing provided that if the circumstances giving rise to such notice affect
only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.
          SECTION 2.25. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of a mandatory
prepayment under Section 2.10 or the occurrence of an Event of Default), (b) the
conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto, or (d) the assignment of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Company pursuant to Section 2.14, then, in any such event, the Company shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for

39



--------------------------------------------------------------------------------



 



dollar deposits of a comparable amount and period from other banks in the
Eurodollar market. A certificate of any Lender setting forth in reasonable
detail any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay such Lender the amount shown as due on any
such certificate within 10 days after receipt thereof.
          SECTION 2.26. Defaulting Lenders. Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:
          (a) if any Letter of Credit Outstandings (excluding Letter of Credit
Outstandings in respect of any Several Letter of Credit so long as (i) neither
the Issuing Agent nor any Lender (other than the Defaulting Lender) has an
obligation or liability in respect of the Defaulting Lender’s obligation under
such Several Letter of Credit and (ii) the beneficiary under such Several Letter
of Credit or any other third party does not claim or otherwise assert in writing
(which claim or assertion is not withdrawn) that the Issuing Agent or any Lender
(other than the Defaulting Lender) has an obligation or liability in respect of
the Defaulting Lender’s obligation under such Several Letter of Credit) exist at
the time a Lender is a Defaulting Lender, the Company shall within one
(1) Business Day following notice by the Administrative Agent cash collateralize
such Defaulting Lender’s Letter of Credit Outstandings (as adjusted above) in
accordance with the procedures set forth in Section 2.10 for so long as such
Letter of Credit Outstandings are outstanding; and
          (b) no LC Issuer shall be required to issue, amend, extend or increase
any Letter of Credit unless it is satisfied that cash collateral will be
provided by the Company in accordance with (and to the extent required by)
Section 2.26(a).
          SECTION 2.27. Additional Commitments. (a) The Company shall have the
right, at any time and from time to time, after the Effective Date and prior to
the Commitment Expiration Date to request (so long as no Default or Event of
Default is then in existence or would result therefrom) on one or more occasions
that one or more existing Lenders (and/or one or more other Eligible Persons
which will become Lenders as provided pursuant to clause (v) below) provide
Additional Commitments; it being understood and agreed, however, that (i) no
existing Lender shall be obligated to provide an Additional Commitment as a
result of any request by the Company, (ii) any existing Lender may provide an
Additional Commitment without the consent of any other Lender, (iii) (A) each
provision of Additional Commitments on a given date pursuant to this
Section 2.27 shall be in a minimum aggregate amount (for all Additional
Commitment Lenders (including, in the circumstances contemplated by clause
(v) below, Eligible Persons who will become Additional Commitment Lenders) of at
least $25,000,000 (or such lesser amount as is acceptable to the Administrative
Agent) and (B) the aggregate Commitments for all Lenders hereunder shall not
exceed $400,000,000, (iv) all up-front fees payable to any Additional Commitment
Lender shall be as set forth in the relevant Additional Commitment Agreement,
(v) the Company may request Additional Commitments from Eligible Persons which
are reasonably acceptable to the Administrative Agent and each Fronting Lender,
(vi) all Additional Commitments provided on a given date pursuant to this
Section 2.27 shall have the same terms and conditions as all then existing
Commitments (other than with respect to upfront fees) and shall be added to such
existing Commitments in accordance with clause (b) of this Section 2.27 below
and (vii) all actions taken by the Account Party pursuant to this Section 2.27
shall be done in coordination with the Administrative Agent. No consent of any
Lender (other than the Lenders providing the Additional Commitments) shall be
required for any Additional Commitments made pursuant to this Section 2.27.
(b) The effectiveness of Additional Commitments pursuant to this Section 2.27
shall be subject to the occurrence of the following: (i) the Company, each
Designated Subsidiary Account Party, the

40



--------------------------------------------------------------------------------



 



Administrative Agent and each existing Lender or Eligible Person, as the case
may be, which agrees to provide an Additional Commitment (each, an “Additional
Commitment Lender”) shall have executed and delivered to the Administrative
Agent an Additional Commitment Agreement substantially in the form of Exhibit I
or such other form reasonably acceptable to the Administrative Agent, subject to
such modifications in form and substance reasonably satisfactory to the
Administrative Agent as may be necessary or appropriate (with the effectiveness
of such Additional Commitment Lender’s Additional Commitment to occur upon
delivery of such Additional Commitment Agreement to the Administrative Agent,
the payment of any fees required in connection therewith and the satisfaction of
the other conditions set forth in this Section 2.27 to the reasonable
satisfaction of the Administrative Agent), (ii) all Several Letters of Credit
outstanding at such time shall have been returned by each respective beneficiary
thereunder to the respective Issuing Agent and shall either have been cancelled
and/or exchanged for new or amended Several Letters of Credit which give effect
to such Additional Commitments, and such Additional Commitment Lenders, (iii) if
such Additional Commitment Lender is not a United States person (as such term is
defined in Section 7701(a)(3) of the Code) for U.S. Federal income tax purposes
or would otherwise constitute a Foreign Lender, such Additional Commitment
Lender shall have provided to the Company the appropriate documentation
described in Section 2.12(e), (iv) the Company and each Designated Subsidiary
Account Party shall have delivered to the Administrative Agent resolutions
authorizing the incurrence of the obligations to be incurred pursuant to each
Additional Commitment, and (v) the Company and each Designated Subsidiary
Account Party shall have delivered to the Administrative Agent an opinion, in
form and substance reasonably satisfactory to the Administrative Agent, from
counsel to the Company and such Designated Subsidiary Account Party reasonably
satisfactory to the Administrative Agent and dated such date, covering certain
matters similar to those set forth in the opinions of counsel delivered to the
Lenders on the Effective Date pursuant to Section 4.01(b) and such other matters
as the Administrative Agent may reasonably request. The Administrative Agent
shall promptly notify each Lender as to the occurrence of each Additional
Commitment Date, and (x) on each such date, the Total Commitment under, and for
all purposes of, this Agreement and each other Credit Document shall be
increased by the aggregate amount of such Additional Commitments, (y) on each
such date, the Commitment Schedule shall be deemed modified to reflect the
revised Commitments of each affected Lender and (z) on each such date, the
Company shall be deemed to have repaid and reborrowed all outstanding Loans
(with such reborrowing to consist of the Types of Loans, with related Interest
Periods if applicable, specified in a notice delivered by the Company, in
accordance with the requirements of Section 2.18). The deemed payments made
pursuant to clause (z) of the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurodollar Loan, shall be subject to indemnification by the
Company pursuant to the provisions of Section 2.25 if the deemed payment occurs
other than on the last day of the related Interest Periods.
ARTICLE III
Representations and Warranties
          Each of the Company and each Designated Subsidiary Account Party, in
each case, on behalf of itself and the Subsidiaries represents and warrants to
the Lenders that:
          SECTION 3.01. Corporate Status. Each of the Company and each of its
Significant Subsidiaries (i) is a duly organized and validly existing
corporation or business trust or other entity in good standing under the laws of
the jurisdiction of its organization and has the corporate or other
organizational power and authority to own its property and assets and to
transact the business in which it is engaged and presently proposes to engage,
and (ii) has been duly qualified and is authorized to do business and is in good
standing in all jurisdictions where it is required to be so qualified, except,
in the case of this clause (ii), where the failure to be so qualified,
authorized or in good standing, either

41



--------------------------------------------------------------------------------



 



individually or in the aggregate, has not had, and would not reasonably be
expected to have, a Material Adverse Effect.
          SECTION 3.02. Corporate Power and Authority. Each Account Party has
the corporate power and authority to execute, deliver and carry out the terms
and provisions of this Agreement and has taken all necessary corporate action to
authorize the execution, delivery and performance of this Agreement. Each
Account Party has duly executed and delivered this Agreement and this Agreement
constitutes the legal, valid and binding obligation of such Account Party
enforceable against such Account Party in accordance with its terms, except to
the extent that enforceability thereof may be limited by applicable bankruptcy,
insolvency, moratorium or similar laws affecting creditors’ rights generally and
general principles of equity regardless of whether enforcement is sought in a
proceeding in equity or at law.
          SECTION 3.03. No Contravention of Agreements or Organizational
Documents. Neither the execution, delivery and performance by any Account Party
of this Agreement nor compliance with the terms and provisions hereof, nor the
consummation of the transactions contemplated herein, (i) will contravene any
applicable provision of any law, statute, rule, regulation, order, writ,
injunction or decree of any court or governmental instrumentality, (ii) will
conflict or be inconsistent with or result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of the Company or any of its
Subsidiaries pursuant to the terms of, any indenture, mortgage, deed of trust,
loan agreement, credit agreement or any other material instrument to which the
Company or any of its Subsidiaries is a party or by which it or any of its
property or assets are bound or to which it may be subject or (iii) will violate
any provision of the certificate of incorporation, by-laws or other
organizational documents of the Company or any of its Subsidiaries.
          SECTION 3.04. Litigation and Environmental Matters. There are no
actions, suits or proceedings pending or, to the best knowledge of the Company
or any of its Significant Subsidiaries, threatened involving the Company or any
of its Subsidiaries (including with respect to this Agreement) that, either
individually or in the aggregate, have had, or would reasonably be expected to
have, a Material Adverse Effect. Except for any matters that, either
individually or in the aggregate, have not had, and would not reasonably be
expected to have, a Material Adverse Effect, neither the Company nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.
          SECTION 3.05. Use of Proceeds; Use of Letters of Credit; Margin
Regulations. (a) All proceeds of the Loans shall be utilized for the general
corporate (including acquisitions) and working capital purposes of the Company
(which, for the avoidance of doubt, includes making payments and/or
reimbursements with respect to the Five-Year Secured Letter of Credit Facility
and/or Letters of Credit issued hereunder); (b) All Letters of Credit shall only
be utilized to support Letter of Credit Supportable Obligations; (c) Neither the
making of any Loan hereunder nor the use of the proceeds thereof will violate or
be inconsistent with the provisions of Regulation T, U or X and no part of the
proceeds of any Loan will be used to purchase or carry any Margin Stock or to
extend credit for the purpose of purchasing or carrying any Margin Stock.
          SECTION 3.06. Approvals. Any (a) order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any foreign or domestic governmental or public body or authority,
or any subdivision thereof, which is required to authorize or is required or
(b) third party approval, permit or license required to be obtained, in each
case

42



--------------------------------------------------------------------------------



 



in connection with (i) the Transaction or (ii) the legality, validity, binding
effect or enforceability of this Agreement, has been obtained and is in full
force and effect.
          SECTION 3.07. Investment Company Act. No Account Party is an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
          SECTION 3.08. True and Complete Disclosure; Projections and
Assumptions. All factual information (taken as a whole) heretofore or
contemporaneously furnished by the Company or any of its Subsidiaries to the
Administrative Agent or any Lender (including all information contained in this
Agreement) for purposes of or in connection with this Agreement or any
transaction contemplated herein is, and all other factual information (taken as
a whole with all other such information theretofore or contemporaneously
furnished) hereafter furnished by any such Persons to the Administrative Agent
or any Lender will be, true and accurate in all material respects on the date as
of which such information is dated and not incomplete by omitting to state any
material fact necessary to make such information (taken as a whole with all
other such information theretofore or contemporaneously furnished) not
materially misleading at such time in light of the circumstances under which
such information was provided; provided that with respect to projections, the
Company or the applicable Designated Subsidiary Account Party represents only
that the projections contained in such materials are based on good faith
estimates and assumptions believed by the Company to be reasonable and
attainable at the time made, it being recognized by the Administrative Agent and
the Lenders that such projections as to future events are not to be viewed as
facts and are subject to significant uncertainties and contingencies many of
which are beyond the Company’s control and that actual results during the period
or periods covered by any such projections may materially differ from the
projected results.
          SECTION 3.09. Financial Condition. (a) The Company has heretofore
furnished to the Lenders its consolidated balance sheet and consolidated
statements of operations and comprehensive income (loss), shareholders’ equity
and cash flows as of and for the fiscal year ended December 31, 2009 reported on
by PricewaterhouseCoopers, independent public accountants. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Company and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP.
          (b) Since December 31, 2009, nothing has occurred, either individually
or in the aggregate, which has resulted in, or would reasonably be expected to
result in, any material adverse condition or any material adverse change in or
affecting (i) the business, operations, assets, liabilities or financial
condition of the Company and its Subsidiaries, taken as a whole, or (ii) the
rights and remedies of the Lenders or the ability of the Company and each other
Account Party, taken as a whole, to perform their respective obligations to the
Lenders under this Agreement.
          SECTION 3.10. Tax Returns and Payments. Except where the failure to do
so would not reasonably be expected, individually or in aggregate, to have a
Material Adverse Effect, the Company and its Subsidiaries (i) have timely filed
or caused to be timely filed with the appropriate taxing authority (taking into
account any applicable extension within which to file) all material income and
other material tax returns (including any statements, forms and reports),
domestic and foreign, required to be filed by the Company and its Subsidiaries,
and (ii) have timely paid, collected or remitted or caused to have timely paid,
collected or remitted all material taxes payable by them which have become due
and assessments which have become due, except for those contested in good faith
and adequately disclosed and for which adequate reserves have been established
in accordance with GAAP. To the best knowledge of the Company and its
Subsidiaries, there is no action, suit, proceeding, investigation, audit or
claim now pending or proposed or threatened by any authority regarding any
income taxes or any other taxes relating

43



--------------------------------------------------------------------------------



 



to the Company or any of its Subsidiaries, which, either individually or in the
aggregate, has had, or would reasonably be expected to have, a Material Adverse
Effect. As of the Effective Date, neither the Company nor any of its
Subsidiaries has entered into an agreement or waiver or been requested to enter
into an agreement or waiver extending any statute of limitations relating to the
payment or collection of taxes of the Company or any of its Subsidiaries. To the
best knowledge of the Company and its Subsidiaries, no tax Liens have been filed
and no claims are pending or proposed or threatened with respect to any taxes,
fees or other charges for any taxable period, except for Liens permitted under
Section 6.03 and claims which, either individually or in the aggregate, have not
had, and would not reasonably be expected to have, a Material Adverse Effect.
          SECTION 3.11. Compliance with ERISA. (a) Except as, either
individually or in the aggregate, has not had, and would not reasonably be
expected to have, a Material Adverse Effect, the Company and its Subsidiaries
and their ERISA Affiliates (i) have fulfilled their respective obligations under
the minimum funding standards of ERISA and the Code with respect to each Plan
and are in compliance with the applicable provisions of ERISA and the Code, and
(ii) have not incurred any liability to the PBGC or any Plan or Multiemployer
Plan (other than to make contributions in the ordinary course of business).
          (b) Except as, either individually or in the aggregate, has not had,
and would not reasonably be expected to have, a Material Adverse Effect,
(i) each Foreign Pension Plan has been maintained in compliance with its terms
and with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities, (ii) all contributions required to be
made with respect to a Foreign Pension Plan have been timely made, (iii) neither
the Company nor any of its Subsidiaries has incurred any obligation in
connection with the termination of, or withdrawal from, any Foreign Pension Plan
and (iv) the present value of the accrued benefit liabilities (whether or not
vested) under each Foreign Pension Plan that is required to be funded,
determined as of the end of the Company’s most recently ended fiscal year on the
basis of actuarial assumptions, each of which is reasonable, did not exceed the
current value of the assets of such Foreign Pension Plan allocable to such
benefit liabilities.
          SECTION 3.12. Subsidiaries. (a) Set forth on Schedule 3.12 is a
complete and correct list of all of the Subsidiaries of the Company as of the
Effective Date, together with, for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding direct ownership
interests in such Subsidiary, (iii) the percentage ownership of such Subsidiary
represented by such ownership interests and (iv) specifying if such Subsidiary
is a Significant Subsidiary. Except as disclosed on Schedule 3.12, as of the
Effective Date, each of the Company and its Subsidiaries owns, free and clear of
Liens, and has the unencumbered right to vote, all outstanding ownership
interests in each Person shown to be held by it on Schedule 3.12.
          (b) As of the Effective Date, there are no restrictions on the Company
or any of its Significant Subsidiaries which prohibit or otherwise restrict the
transfer of cash or other assets from any Subsidiary of the Company to the
Company, other than (i) prohibitions or restrictions existing under or by reason
of this Agreement, (ii) prohibitions or restrictions existing under or by reason
of Legal Requirements, (iii) prohibitions and restrictions permitted by
Section 6.12 and (iv) other prohibitions or restrictions which, either
individually or in the aggregate, have not had, and would not reasonably be
expected to have, a Material Adverse Effect.
          SECTION 3.13. Capitalization. As of the Effective Date, the authorized
capital stock of the Company consists of 571,428,571.4 shares, par value $0.175
per share. As of the Effective Date, none of the Company’s Significant
Subsidiaries has outstanding any securities convertible into or exchangeable for
its capital stock or outstanding any rights to subscribe for or to purchase, or
any options

44



--------------------------------------------------------------------------------



 



for the purchase of, or any agreements providing for the issuance (contingent or
otherwise) of, or any calls, commitments or claims of any character relating to,
its capital stock except for options, warrants and grants outstanding in the
aggregate amounts set forth on Schedule 3.13.
          SECTION 3.14. Indebtedness. The Company and its Significant
Subsidiaries do not have any Indebtedness for borrowed money on the Effective
Date other than the Indebtedness listed on Schedule 3.14 or set forth on the
balance sheet referred to in Section 3.09(a).
          SECTION 3.15. Compliance with Statutes and Agreements. (a) The Company
and each of its Significant Subsidiaries is in compliance with all applicable
statutes, regulations, rules and orders of, and all applicable restrictions
imposed by, and has filed or otherwise provided all material reports, data,
registrations, filings, applications and other information required to be filed
with or otherwise provided to, all governmental bodies, domestic or foreign, in
respect of the conduct of its business and the ownership of its property
(including compliance with all applicable Environmental Laws), except where the
failure to comply or file or otherwise provide, either individually or in the
aggregate, has not had, and would not reasonably be expected to have, a Material
Adverse Effect. All required regulatory approvals are in full force and effect
on the date hereof, except where the failure of such approvals to be in full
force and effect, either individually or in the aggregate, has not had, and
would not reasonably be expected to have, a Material Adverse Effect.
          (b) The Company and each of its Significant Subsidiaries is in
compliance with all indentures, agreements and other instruments binding upon it
or its property, except where the failure to do so, either individually or in
the aggregate, has not had, and would not reasonably be expected to have, a
Material Adverse Effect.
          SECTION 3.16. Insurance Licenses. There is (i) no Insurance License
that is the subject of a proceeding for suspension, revocation or limitation or
any similar proceedings, (ii) no sustainable basis for such a suspension,
revocation or limitation, and (iii) no such suspension, revocation or limitation
threatened by any Applicable Insurance Regulatory Authority, that, in each
instance under (i), (ii) and (iii) above and either individually or in the
aggregate, has had, or would reasonably be expected to have, a Material Adverse
Effect.
          SECTION 3.17. Insurance Business. All insurance policies issued by any
Significant Insurance Subsidiary are, to the extent required under applicable
law, on forms approved by the insurance regulatory authorities of the
jurisdiction where issued or have been filed with and not objected to by such
authorities within the period provided for objection, except for those forms
with respect to which a failure to obtain such approval or make such a filing
without it being objected to, either individually or in the aggregate, has not
had, and would not reasonably be expected to have, a Material Adverse Effect.
          SECTION 3.18. Properties; Liens; and Insurance. (a) The Company and
its Significant Subsidiaries have good title to, or valid leasehold interests
in, all real and personal property material to the businesses of the Company and
its Significant Subsidiaries, taken as a whole. There exists no Lien (including
any Lien arising out of any attachment, judgment or execution) of any kind, on,
in or with respect to any of the property of the Company or any of its
Significant Subsidiaries, in each case except as expressly permitted by
Section 6.03.
          (b) The Company and its Significant Subsidiaries own, or are licensed
to use, all trademarks, trade names, copyrights, patents and other intellectual
property material to the businesses of the Company and its Significant
Subsidiaries, taken as a whole, and the use thereof by the Company or such
Significant Subsidiary does not infringe upon the rights of any other Person,
except for any such

45



--------------------------------------------------------------------------------



 



infringements that, either individually or in the aggregate, have not had, and
would not reasonably be expected to have, a Material Adverse Effect.
          (c) As of the Effective Date, all premiums in respect of each material
insurance policy maintained by the Company and its Significant Subsidiaries have
been paid. The Company and each Designated Subsidiary Account Party believes
that the insurance maintained by or on behalf of the Company and its Significant
Subsidiaries is in at least such amounts and against at least such risks as are
usually insured against in the same general area by companies of established
repute engaged in the same or similar businesses.
          SECTION 3.19. Solvency. On the Effective Date and upon the occurrence
of each Credit Event, both before and after giving effect thereto, (i) each
Account Party, taken individually, (ii) the Company and its Subsidiaries, taken
as a whole and (iii) each Account Party and its respective subsidiaries, taken
as a whole, are, in each case, Solvent.
ARTICLE IV
Conditions
          SECTION 4.01. Effective Date. The obligations of the Lenders to make
Loans and each LC Issuer to issue Letters of Credit shall not become effective
until the date (the “Effective Date”) on which each of the following conditions
is satisfied (or waived in accordance with Section 10.02):
          (a) On or prior to the Effective Date, (i) each of the Company, each
Designated Subsidiary Account Party listed on Schedule 2.15, the Administrative
Agent and each of the Lenders shall have signed a copy hereof (whether the same
or different copies) and shall have delivered the same to the Administrative
Agent in accordance with Section 10.01(a) or, in the case of the Lenders, shall
have given to the Administrative Agent telephonic (confirmed in writing),
written or facsimile transmission notice (actually received) in accordance with
Section 10.01(a) that the same has been signed and mailed to the Administrative
Agent; and (ii) there shall have been delivered to the Administrative Agent for
the account of each Lender that has requested the same pursuant to
Section 2.21(e) the appropriate promissory note or promissory notes, executed by
the Company, in each case, in the amount, maturity and as otherwise provided
herein.
          (b) On the Effective Date, the Administrative Agent shall have
received (i) an opinion, in form and substance reasonably satisfactory to the
Administrative Agent, addressed to the Administrative Agent and each of the
Lenders and dated the Effective Date, from Skadden, Arps, Slate, Meagher & Flom
LLP, special New York counsel to the Account Parties, which opinion shall cover
the matters contained in Exhibit G-1 hereto and (ii) an opinion, in form and
substance reasonably satisfactory to the Administrative Agent, addressed to the
Administrative Agent and each of the Lenders and dated the Effective Date, from
Appleby, special Bermuda counsel to the Account Parties, which opinion shall
cover the matters covered in Exhibit G-2 hereto and without duplication.
          (c) (i) On the Effective Date, the Administrative Agent shall have
received, from each Account Party, a certificate, dated the Effective Date,
signed by an Authorized Officer of such Account Party, and attested to by the
Secretary or any Assistant Secretary of such Account Party, in the form of
Exhibit H hereto with appropriate insertions and deletions, together with (x)
copies of its certificate of incorporation, by-laws or other organizational
documents and (y) the resolutions of the board of directors of such Account
Party relating to this Agreement which shall be satisfactory to the
Administrative Agent; (ii) On or prior to the Effective Date, all corporate and
legal proceedings and all

46



--------------------------------------------------------------------------------



 



instruments and agreements in connection with the transactions contemplated by
this Agreement shall be reasonably satisfactory in form and substance to the
Administrative Agent, and the Administrative Agent shall have received all
information and copies of all certificates, documents and papers, including
certificates of existence or good standing certificates, as applicable, and any
other records of corporate proceedings and governmental approvals, if any, which
the Administrative Agent reasonably may have requested in connection therewith,
such documents and papers where appropriate to be certified by proper corporate
or governmental authorities.
          (d) Since December 31, 2009, nothing shall have occurred or become
known to the Administrative Agent or the Required Lenders which, either
individually or in the aggregate, has had, or would reasonably be expected to
have, a Material Adverse Effect.
          (e) On the Effective Date, no actions, suits or proceedings by any
entity (private or governmental) shall be pending against the Company or any of
its Significant Subsidiaries (i) with respect to this Agreement or the
Transaction or (ii) which, either individually or in the aggregate, has had, or
would reasonably be expected to have, a Material Adverse Effect.
          (f) On the Effective Date, all governmental and third party approvals,
permits and licenses required to be obtained in connection with the Transaction
on or prior to the Effective Date shall have been obtained and remain in full
force and effect.
          (g) On the Effective Date, the Company and its Significant
Subsidiaries shall have no outstanding preferred stock or Hybrid Capital or
Indebtedness for borrowed money except preferred stock or Hybrid Capital or
Indebtedness set forth on Schedule 3.14 or set forth on the balance sheet
referred to in Section 3.09(a).
          (h) On the Effective Date, there shall exist no Default or Event of
Default, and all representations and warranties made by each Account Party
contained herein shall be true and correct in all material respects (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date).
          (i) On the Effective Date, each Significant Insurance Subsidiary
(other than Talbot Insurance (Bermuda), Ltd., an unrated Subsidiary that
exclusively writes related party business within the group comprising the
Company and its Subsidiaries) shall have an A.M. Best financial strength rating
of at least “A-”.
          (j) On the Effective Date, the Company shall have paid the
Administrative Agent and the Lenders all fees, reasonable out-of-pocket expenses
(including legal fees and expenses of the Administrative Agent) and other
compensation, in each case, to the extent invoiced and due and payable on or
prior to the Effective Date.
          (k) On the Effective Date, the Administrative Agent shall have
received a letter from the Service of Process Agent, presently located at 111
Eighth Avenue, New York, New York, 10011, indicating its consent to its
appointment by the Company and each Designated Subsidiary Account Party as their
agent to receive service of process as specified in this Agreement is in full
force and effect and applies to this Agreement in all respects.
          The Administrative Agent shall notify the Company and the Lenders of
the Effective Date, and such notice shall be conclusive and binding.

47



--------------------------------------------------------------------------------



 



          SECTION 4.02. Each Credit Event. The obligation of each Lender to make
each Loan and each LC Issuer to issue each Letter of Credit or to increase the
Stated Amount thereof is subject, at the time of, and after giving effect to,
each such Credit Event, to the satisfaction of the following conditions:
          (a) The Effective Date shall have occurred;
          (b) (i) There shall exist no Default or Event of Default and (ii) all
representations and warranties (excluding those set forth in Section 3.09(b))
contained herein shall be true and correct in all material respects with the
same effect as though such representations and warranties had been made on the
date of such Credit Event (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date);
          (c) The Administrative Agent shall have received (i) a Borrowing
Request meeting the requirements of Section 2.18 with respect to each incurrence
of Loans and/or (ii) a Letter of Credit Request meeting the requirements of
Section 2.04; and
          (d) To the extent such Credit Event relates to the issuance of a
Letter of Credit, all of the applicable conditions set forth in Section 2.03(a)
and (b) shall have been satisfied.
          Each occurrence of a Credit Event shall be deemed to constitute a
representation and warranty by the applicable Account Party and the Company on
the date thereof as to the matters specified in paragraphs (a) and (b) of this
Section 4.02.
ARTICLE V
Affirmative Covenants
          Until the Total Commitment (and the Commitment of each Lender) and
each Letter of Credit has expired or been terminated and all Unpaid Drawings,
the principal of and interest on each Loan, and all fees payable hereunder shall
have been paid in full, each of the Company and each Designated Subsidiary
Account Party covenants and agrees with the Lenders that:
          SECTION 5.01. Information Covenants. The Company will furnish to the
Administrative Agent (for distribution to the Lenders):
          (a) Annual Financial Statements. As soon as available and in any event
within 90 days after the close of each fiscal year of the Company, the
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal year and the related consolidated statements of income, changes in
shareholders’ equity and cash flows of the Company and its Subsidiaries for such
fiscal year, setting forth in comparative form the consolidated figures for the
previous fiscal year, all in reasonable detail and accompanied by a report
thereon of PricewaterhouseCoopers or another independent registered public
accounting firm of recognized national standing selected by the Company (without
a “going concern” or like qualification and without any qualification or
exception as to the scope of such audit), which report shall state that such
consolidated financial statements present fairly in all material respects the
consolidated financial position of the Company and its Subsidiaries as at the
dates indicated and their consolidated results of operations and cash flows for
the periods indicated in conformity with GAAP and that the audit by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards. The Company shall
be deemed to have delivered the same to the Administrative Agent if the Company
files the same with the SEC via EDGAR and notifies the Administrative Agent of
such filing.

48



--------------------------------------------------------------------------------



 



          (b) Quarterly Financial Statements. As soon as available and in any
event within 60 days after the close of each of the first three quarterly
accounting periods in each fiscal year of the Company, consolidated balance
sheets of the Company and its Subsidiaries as at the end of such period and the
related consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries for such period and (in the case
of the second and third quarterly periods) for the period from the beginning of
the current fiscal year to the end of such quarterly period, setting forth in
each case in comparative form the consolidated figures for the corresponding
periods of the previous fiscal year, all in reasonable detail and certified by
the chief financial officer of the Company as presenting fairly in all material
respects, in accordance with GAAP, the information contained therein, subject to
changes resulting from normal year-end audit adjustments and the absence of full
footnote disclosure. The Company shall be deemed to have delivered the same to
the Administrative Agent if the Company files the same with the SEC via EDGAR
and notifies the Administrative Agent of such filing.
          (c) Officer’s Certificates. At the time of the delivery of the
financial statements provided for in Sections 5.01(a) and 5.01(b), a certificate
of a Financial Officer of the Company (i) certifying that no Default or Event of
Default has occurred or, if any Default or Event of Default has occurred,
specifying the nature and extent thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with the provisions of Sections 6.10 and 6.11, as at
the end of such fiscal year or quarter, as the case may be, (iii) certifying
that the Regulated Insurance Companies have maintained adequate reserves and
(iv) stating whether any change in GAAP or in the application thereof has
occurred since December 31, 2009 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate; it being agreed that a certificate in a form substantially
similar to the Covenant Compliance Calculations delivered by the Company under
the Existing Credit Facility on March 1, 2010 with respect to the fiscal period
ended December 31, 2009 is acceptable to the Administrative Agent for purposes
hereof.
          (d) Accounting Firm Certificate. At the time of the delivery of the
financial statements provided for in Section 5.01(a) above, a certificate of the
accounting firm that reported on such financial statements stating whether they
obtained knowledge during the course of their examination of such financial
statements of any Default (which certificate may be limited to the extent
required by general accounting rules or guidelines or the guidelines of the
applicable accounting firm, to the extent generally applicable).
          (e) Notice of Default or Litigation. (x) Promptly after an Authorized
Officer becomes aware of the occurrence of any Default and/or any event or
condition constituting, or which would reasonably be expected to have, a
Material Adverse Effect, a certificate of an Authorized Officer of the Company
setting forth the details thereof and the actions which the Company is taking or
proposes to take with respect thereto and (y) promptly after the Company knows
of the commencement thereof, notice of any litigation, dispute or proceeding
involving a claim against the Company and/or any Subsidiary which claim has had,
or would reasonably be expected to have, a Material Adverse Effect.
          (f) Other Statements and Reports. Promptly upon the mailing thereof to
the security holders of the Company generally, copies of all financial
statements, reports, proxy statements and other documents so mailed, in each
case setting forth any information that is material to the Company and its
Subsidiaries, taken as whole, as reasonably determined by the board of directors
of the Company, a duly authorized committee thereof or an Authorized Officer of
the Company; provided that the Company will not be required to provide any
information relating to any business transaction that has not otherwise been
publicly disclosed to the extent that the Company determines that disclosure of
such information to the Lenders would either violate the terms of any
confidentiality agreement, arrangement or understanding with a third party or
otherwise jeopardize the success of such business transaction.

49



--------------------------------------------------------------------------------



 



          (g) SEC Filings. Promptly upon the filing thereof, copies of (or, to
the extent same is publicly available via the SEC’s “EDGAR” filing system,
written or electronic notification of the filing of) all publicly available
registration statements (other than the exhibits thereto and any registration
statements on Form S-8 or its equivalent) and annual or quarterly reports which
the Company shall have filed with the SEC or any national securities exchange.
          (h) Insurance Reports and Filings.
     (i) Promptly after the filing thereof, a copy of each annual Statutory
Statement filed by each Significant Insurance Subsidiary to the extent required
by the Applicable Insurance Regulatory Authority.
     (ii) Promptly following the delivery or receipt, as the case may be, by any
Significant Insurance Subsidiary or any of their respective Subsidiaries, copies
of (a) each registration, filing or submission made by or on behalf of any
Regulated Insurance Company with any Applicable Insurance Regulatory Authority,
except for policy form or rate filings, (b) each examination and/or audit report
submitted to any Regulated Insurance Company by any Applicable Insurance
Regulatory Authority, (c) all information which the Lenders may from time to
time request with respect to the nature or status of any deficiencies or
violations reflected in any examination report or other similar report, and
(d) each report, order, direction, instruction, approval, authorization, license
or other notice which the Company or any Regulated Insurance Company may at any
time receive from any Applicable Insurance Regulatory Authority, in each of
(a) through (d), that is material to the Company and its Subsidiaries, taken as
a whole, as reasonably determined by the board of directors of the Company, a
duly authorized committee thereof or an Authorized Officer of the Company.
     (iii) Promptly after filed with the Applicable Insurance Regulatory
Authority after the end of each fiscal year of the Company, a report by an
independent qualified actuary reviewing the adequacy of loss and loss adjustment
expense reserves as at the end of the last fiscal year of the Company and its
Subsidiaries on a consolidated basis, determined in accordance with SAP;
provided that the delivery of each such report shall be subject to the consent
of the applicable independent actuarial consulting firm, which the Company shall
use commercially reasonable efforts to obtain.
     (iv) Promptly following notification thereof from a Governmental Authority,
notification of the suspension, limitation, termination or non-renewal of, or
the taking of any other materially adverse action in respect of, any material
Insurance License.
          (i) Ratings Information. (i) Promptly after A.M. Best Company, Inc.
shall have announced a downgrade in the financial strength rating of Validus Re,
written notice of such rating change. (ii) Promptly after Moody’s or S&P shall
have announced a change in the Index Rating established or deemed to have been
established, written notice of such rating change.
          (j) Other Information. With reasonable promptness, such other
information or existing documents (financial or otherwise) as the Administrative
Agent or any Lender may reasonably request from time to time (including, without
limitation, information specifying Insurance Licenses and other information
related thereto).
          (k) Delivery of Information. Each Account Party and each Lender hereby
acknowledges and agrees that notwithstanding anything to the contrary contained
in Section 10.12 of this

50



--------------------------------------------------------------------------------



 



Agreement, the Administrative Agent and/or the Company may make available to the
Lenders materials and/or information provided by or on behalf of any Account
Party under this Agreement by posting such materials and/or information on
IntraLinks or another similar electronic system reasonably acceptable to the
Administrative Agent and the Company.
          SECTION 5.02. Books, Records and Inspections. The Company will
(i) keep, and will cause each of its Subsidiaries to keep, proper books of
record and account in which full, true and correct entries in conformity with
GAAP or SAP, as applicable, shall be made of all dealings and transactions in
relation to its business and activities; and (ii) subject to binding contractual
confidentiality obligations of the Company or its Subsidiaries to third parties
and to Section 10.12, permit, and will cause each of its Subsidiaries to permit,
representatives of the Administrative Agent and the Syndication Agent or, during
the continuation of an Event of Default, any Lender (at such Agent or Lender’s
expense prior to the occurrence of an Event of Default and at the Company’s
expense (to the extent invoiced and reasonable) after an Event of Default has
occurred and is continuing) to visit and inspect any of their respective
properties, to examine their respective books and records and to discuss their
respective affairs, finances and accounts with their respective officers,
employees and independent public accountants, in each case at such reasonable
times (which shall be, unless an Event of Default has occurred and is
continuing, during business hours, upon reasonable prior notice to the
Administrative Agent, which notice shall be promptly conveyed to the Company)
and as often as may reasonably be desired; provided that, unless a Default or
Event of Default has occurred and is continuing, such visits and inspections
shall not occur more than once in any calendar year. The Company agrees to
cooperate and assist in such visits and inspections. With respect to any such
discussions with the Company’s independent public accountants, the Company shall
be granted the opportunity to participate therein.
          SECTION 5.03. Insurance. The Company will maintain, and will cause
each of its Subsidiaries to maintain (either in the name of the Company or in
the Subsidiary’s own name) with financially sound and reputable insurance
companies, insurance on their property in at least such amounts and against at
least such risks as are usually insured against in the same general area by
companies of established repute engaged in the same or similar businesses.
          SECTION 5.04. Payment of Taxes and other Obligations. The Company will
pay and discharge, and will cause each of its Subsidiaries to pay and discharge,
(i) all material income taxes and all other material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it and (ii) all other material lawful claims,
in each case, on a timely basis prior to the date on which penalties attach
thereto; provided that neither the Company nor any Subsidiary of the Company
shall be required to pay any such tax, assessment, charge, levy or claim which
is being contested in good faith and by proper proceedings if it has maintained
adequate reserves with respect thereto in accordance with GAAP.
          SECTION 5.05. Maintenance of Existence; Conduct of Business. The
Company shall maintain, and shall cause each of its Significant Subsidiaries to
maintain, its existence and the rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business, provided that the Company shall not be required to
maintain the existence of any of its Significant Subsidiaries or any such
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names (a) if the Company shall determine in good faith that
the preservation thereof is no longer desirable in the conduct of the business
of the Company and its Significant Subsidiaries, taken as a whole or (b) in
connection with a Disposition permitted by Section 6.02. The Company will
qualify and remain qualified, and cause each of its Significant Subsidiaries to
qualify and remain qualified, as a foreign corporation in each jurisdiction
where the Company or such Significant Subsidiary, as the case may be, is
required to be qualified, except in those jurisdictions in

51



--------------------------------------------------------------------------------



 



which the failure to receive or retain such qualifications, either individually
or in the aggregate, has not had, and would not reasonably be expected to have,
a Material Adverse Effect.
          SECTION 5.06. Compliance with Statutes, etc. The Company will, and
will cause each Significant Subsidiary to, comply with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property (including applicable statutes,
regulations, orders and restrictions relating to environmental standards and
controls) other than those the non-compliance with which, either individually or
in the aggregate, has not had, and would not reasonably be expected to have, a
Material Adverse Effect.
          SECTION 5.07. ERISA. Promptly after the occurrence of any of the
events or conditions specified below with respect to any Plan or Multiemployer
Plan or Foreign Pension Plan, the Company will furnish to each Lender a
certificate of an Authorized Officer of the Company setting forth details
respecting such event or condition and the action if any, that the Company, the
applicable Subsidiary or the applicable ERISA Affiliate proposes to take with
respect thereto (and a copy of any report or notice required to be filed with or
given to the PBGC or an applicable foreign governmental agency by the Company,
such Subsidiary or such ERISA Affiliate with respect to such event or
condition):
     (i) any reportable event, as defined in subsections (c)(1), (2), (5) and
(6), and subsection (d)(2) of Section 4043 of ERISA and the regulations issued
thereunder, with respect to a Plan;
     (ii) the filing under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan under a distress termination or the distress termination of
any Plan;
     (iii) the institution by the PBGC of proceedings under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan, or the receipt by the Company, any of its Subsidiaries or any of its ERISA
Affiliates of a notice from a Multiemployer Plan that such action has been taken
by the PBGC with respect to such Multiemployer Plan which would reasonably be
expected to result in a liability to the Company or any of its Subsidiaries in
excess of $15,000,000;
     (iv) the receipt by the Company, any of its Subsidiaries or any of its
ERISA Affiliates of notice from a Multiemployer Plan that the Company, any of
its Subsidiaries or any of its ERISA Affiliates has incurred withdrawal
liability under Section 4201 of ERISA in excess of $15,000,000 or that such
Multiemployer Plan is in reorganization or insolvency pursuant to Section 4241
or 4245 of ERISA or that it intends to terminate or has terminated under
Section 4041A of ERISA whereby a deficiency or additional assessment is levied
or threatened to be levied in excess of $15,000,000 against the Company, any of
its Subsidiaries or any of its ERISA Affiliates;
     (v) the institution of a proceeding by a fiduciary of any Plan or
Multiemployer Plan against the Company, any of its Subsidiaries or any of its
ERISA Affiliates to enforce Section 515 or 4219(c)(5) of ERISA asserting
liability in excess of $15,000,000, which proceeding is not dismissed within
30 days; and
     (vi) that any contribution in excess of $15,000,000 required to be made
with respect to a Foreign Pension Plan has not been timely made, or that the
Company or any Subsidiary of

52



--------------------------------------------------------------------------------



 



the Company may incur any liability in excess of $15,000,000 pursuant to any
Foreign Pension Plan (other than to make contributions in the ordinary course of
business).
          SECTION 5.08. Maintenance of Property. The Company shall, and will
cause each of its Significant Subsidiaries to, maintain all of their properties
and assets in good condition, repair and working order, ordinary wear and tear
excepted, except where failure to maintain the same, either individually or in
the aggregate, has not had, and would not reasonably be expected to have, a
Material Adverse Effect.
          SECTION 5.09. Maintenance of Licenses and Permits. The Company will,
and will cause each of its Significant Subsidiaries to, maintain all permits,
licenses and consents as may be required for the conduct of its business by any
state, federal or local government agency or instrumentality, except where
failure to maintain the same, either individually or in the aggregate, has not
had, and would not reasonably be expected to have, a Material Adverse Effect.
          SECTION 5.10. Further Assurances. Each Account Party shall promptly
and duly execute and deliver to the Administrative Agent such documents and
assurances and take such further action as the Administrative Agent may from
time to time reasonably request in order to carry out more effectively the
intent and purpose of this Agreement and to establish, protect and perfect the
rights and remedies created or intended to be created in favor of the
Administrative Agent or the Lenders pursuant to this Agreement.
ARTICLE VI
Negative Covenants
          Until the Total Commitment (and the Commitment of each Lender) and
each Letter of Credit has expired or terminated and all Unpaid Drawings, the
principal of and interest on each Loan and all fees payable hereunder have been
paid in full, each of the Company and each Designated Subsidiary Account Party
covenants and agrees with the Lenders that:
          SECTION 6.01. Changes in Business or Organizational Documents. The
Company will not, and will not permit any of its Subsidiaries to, engage
(directly or indirectly) in any business other than (a) businesses in which they
are engaged (or proposed to be engaged) as of the Effective Date and reasonable
extensions thereof, (b) other specialty insurance and structured risk insurance
and reinsurance product lines, and (c) any other businesses that are
complementary or reasonably related thereto and the conduct of business
incidental thereto.
          SECTION 6.02. Consolidations, Mergers and Sales of Assets. The Company
will not, and will not permit any of its Subsidiaries to, consolidate or merge
with or into any other Person, or permit any other Person to merge into or
consolidate with it; provided that, in each case subject to compliance with
Section 6.16, (i) the Company may merge with another Person, if (x) the Company
is the entity surviving such merger and (y) immediately after giving effect to
such merger, no Default or Event of Default shall have occurred and be
continuing, (ii) any Subsidiary may merge, consolidate or amalgamate with or
into another Person, if (x) such Subsidiary survives (or, in the case of an
amalgamation, continues immediately following) such merger, consolidation or
amalgamation and (y) immediately after giving effect to such merger,
consolidation or amalgamation, no Default or Event of Default shall have
occurred and be continuing, (iii) Wholly-Owned Subsidiaries of the Company may
merge with one another provided that if one of such Subsidiaries is a Designated
Subsidiary Account Party and the other is not, then the Designated Subsidiary
Account Party must be the surviving entity of such merger and (iv) a Subsidiary
(other than a Designated Subsidiary Account Party) of the Company

53



--------------------------------------------------------------------------------



 



may merge or consolidate with any other Person if immediately after giving
effect to such merger no Default or Event of Default shall have occurred and be
continuing. In addition, the Company will not, nor will it permit any of its
Subsidiaries to, sell, convey, assign, lease, abandon or otherwise transfer or
dispose of, voluntarily or involuntarily, any of its properties or assets,
tangible or intangible (each, a “Disposition”), except (a) (1) such dispositions
by the Company or any of its Subsidiaries of any of their respective properties
or assets to the Company or any Wholly-Owned Subsidiary of the Company and
(2) such dispositions by IPC or any of its Subsidiaries of any of their
respective properties or assets to IPC or any of its other Subsidiaries,
(b) subject to Section 5.05, the dissolution or winding up of any Subsidiary
other than a Designated Subsidiary Account Party, (c) Dispositions of used, worn
out, obsolete or surplus property of the Company or any Subsidiary in the
ordinary course of business and the assignment, cancellation, abandonment or
other disposition of intellectual property that is, in the reasonable judgment
of the Company, no longer economically practicable to maintain or useful in the
conduct of the business of the Company and the Subsidiaries, taken as a whole;
(d) licenses (as licensor) of intellectual property so long as such licenses do
not materially interfere with the business of the Company or any of its
Subsidiaries; (e) Dispositions of cash, cash equivalents and investment
securities (including pursuant to any securities lending arrangements permitted
by clause (u) of Section 6.03 and including in connection with the posting of
collateral (or the realization thereof) under the Five-Year Secured Letter of
Credit Facility, the Lloyd’s LC Facility or the IPC Facilities), (f) releases,
surrenders or waivers of contracts, torts or other claims of any kind as a
result of the settlement of any litigation or threatened litigation; (g) the
granting or existence of Liens permitted under this Agreement; (h) leases or
subleases of real property so long as such leases or subleases do not materially
interfere with the business of the Company and its Subsidiaries, taken as a
whole; (i) Dividends permitted under Section 6.08, (j) ceding of insurance or
reinsurance in the ordinary course of business, (k) other Dispositions of assets
with a fair market value (as reasonably determined by the board of directors or
senior management of the Company) which in the aggregate do not exceed 10% of
the lesser of the book or fair market value of the property and assets of the
Company determined on a consolidated basis as of the last day of the previous
fiscal year of the Company; provided that immediately after giving effect
(including pro forma effect) to any Disposition made pursuant to this clause
(k), no Event of Default shall have occurred and be continuing and
(l) Dispositions of investments made pursuant to Section 6.16(g).
          SECTION 6.03. Liens. Neither the Company nor any of its Subsidiaries
will permit, create, assume, incur or suffer to exist any Lien on any asset
tangible or intangible now owned or hereafter acquired by it, except:
          (a) Liens existing on the Effective Date and listed on Schedule 6.03
hereto;
          (b) Liens securing repurchase agreements constituting a borrowing of
funds by the Company or any Subsidiary in the ordinary course of business for
liquidity purposes and in no event for a period exceeding 90 days in each case;
          (c) Liens arising pursuant to purchase money mortgages, capital leases
or security interests securing Indebtedness representing the purchase price (or
financing of the purchase price within 90 days after the respective purchase) of
assets acquired by the Company or any of its Subsidiaries;
          (d) Liens on any asset of any Person existing at the time such Person
is merged or consolidated with or into, or otherwise acquired by, the Company or
any of its Subsidiaries or at the time of acquisition of such asset by the
Company or any of its Subsidiaries and not created in contemplation of such
event;
          (e) Liens securing obligations owed by the Company to any of its
Subsidiaries or owed by any Subsidiary of the Company to the Company or any
other Subsidiary of the Company, in

54



--------------------------------------------------------------------------------



 



each case solely to the extent that such Liens are required by an Applicable
Insurance Regulatory Authority for such Person to maintain such obligations;
          (f) Liens securing insurance or reinsurance obligations of
Subsidiaries of the Company owed by any Subsidiary to the Company or any other
Subsidiary of the Company, in each case solely to the extent that such Liens are
required or requested by rating agencies, regulatory agencies, clients or
brokers for such Person to maintain such insurance and reinsurance obligations;
          (g) Liens on investments and cash balances of any Regulated Insurance
Company securing obligations of such Regulated Insurance Company in respect of
trust or similar arrangements formed, letters of credit issued or funds withheld
balances established, in each case, in the ordinary course of business for the
benefit of policyholders or cedents to secure insurance or reinsurance
recoverables owed to them by such Regulated Insurance Company;
          (h) inchoate Liens for taxes, assessments or governmental charges or
levies not yet due or Liens for taxes, assessments or governmental charges or
levies being contested in good faith and by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP;
          (i) Liens in respect of property or assets of the Company or any of
its Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s and mechanics’ liens and other similar Liens
arising in the ordinary course of business, and (x) which do not in the
aggregate materially detract from the value of the Company’s or such
Subsidiary’s property or assets or materially impair the use thereof in the
operation of the business of the Company or such Subsidiary or (y) which are
being contested in good faith by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien;
          (j) Licenses, sublicenses, leases, or subleases granted to other
Persons not materially interfering with the conduct of the business of the
Company or any of its Subsidiaries;
          (k) easements, rights-of-way, restrictions, encroachments and other
similar charges or encumbrances, and minor title deficiencies, in each case not
securing Indebtedness and not materially interfering with the conduct of the
business of the Company or any of its Subsidiaries;
          (l) Liens arising out of the existence of judgments or awards not
constituting an Event of Default under Section 7.07;
          (m) Liens (other than Liens imposed under ERISA) incurred in the
ordinary course of business in connection with workers compensation claims,
unemployment insurance and social security benefits and Liens securing the
performance of bids, reinsurance obligations, tenders, leases and contracts in
the ordinary course of business, statutory obligations, surety bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business and consistent with past practice (exclusive of
obligations in respect of payment for borrowed money);
          (n) bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and cash equivalents on deposit in one or more
accounts maintained by the Company or any of its Subsidiaries, in each case
granted in the ordinary course of business in favor of the bank or banks with
which such accounts are maintained;

55



--------------------------------------------------------------------------------



 



          (o) Liens arising out of the refinancing, extension, renewal or
refunding of any Indebtedness secured by any Lien permitted by any of the
clauses of this Section 6.03, provided that such Indebtedness is not increased
and is not secured by any additional assets;
          (p) (i) Liens created pursuant to the Five-Year Secured Letter of
Credit Facility (including the security documents thereunder) and (ii) Liens
created to cash collateralize a Defaulting Lender’s Letter of Credit
Outstandings pursuant to Section 2.26 hereof;
          (q) Liens in respect of property or assets of any Subsidiary of the
Company securing Indebtedness of the type described in clause (e) of the
definition of “Permitted Subsidiary Indebtedness” or securing the Lloyd’s LC
Facility;
          (r) Liens in respect of property or assets of any Subsidiary of the
Company securing Indebtedness of the type described in clause (h) of the
definition of “Permitted Subsidiary Indebtedness”; provided that (i) the
aggregate amount of such Liens (measured, as to each such Lien permitted under
this clause (r), as the greater of the amount secured by such Lien and the fair
market value at such time of the assets subject to such Lien) shall not, when
added to the aggregate amount of all Liens (measured as set forth in this clause
(r) above) incurred pursuant to Section 6.03(w) and the aggregate amount of
outstanding unsecured Indebtedness of Subsidiaries incurred pursuant to clause
(h) of the definition of “Permitted Subsidiary Indebtedness”, exceed at any time
5% of Consolidated Net Worth at the time of incurrence of any new Liens under
this clause (r) and (ii) immediately after giving effect to the incurrence of
any Lien pursuant to this Section 6.03(r), no Event of Default shall have
occurred and be continuing;
          (s) Liens on assets received by or of the Company or its Subsidiaries
and held in trust in respect of, or deposited or segregated to secure,
liabilities assumed in the course of the reinsurance business or under any
Insurance Contracts, Reinsurance Agreements, Fronting Arrangements or other
indemnity arrangements entered in the ordinary course of business;
          (t) Liens not securing indebtedness for borrowed money on cash and
securities arising in the ordinary course of business in connection with the
structured risk insurance and reinsurance product lines of the Company and its
Subsidiaries;
          (u) Liens arising in connection with securities lending arrangements
entered into by the Company or any of its Subsidiaries with financial
institutions in the ordinary course of business so long as any securities
subject to any such securities lending arrangement do not constitute Collateral;
          (v) Liens on insurance policies and the proceeds thereof securing
Indebtedness permitted by clause (h) of the definition of “Permitted Subsidiary
Indebtedness”; and
          (w) without duplication of the Liens described in clauses (a) through
(v) above, additional Liens securing obligations of the Company; provided that
(i) the aggregate amount of such Liens (measured, as to each such Lien permitted
under this clause (w), as the greater of the amount secured by such Lien and the
fair market value at such time of the assets subject to such Lien) shall not,
when added to the aggregate amount of all Liens (measured as set forth in this
clause (v) above) incurred pursuant to Section 6.03(r) and the aggregate amount
of outstanding unsecured Indebtedness of Subsidiaries incurred pursuant to
clause (i) of the definition of “Permitted Subsidiary Indebtedness”, exceed at
any time 5% of Consolidated Net Worth at the time of incurrence of any new Liens
under this clause (w) and (ii) immediately after giving effect to the incurrence
of any Lien pursuant to this Section 6.03(w), no Event of Default shall have
occurred and be continuing.

56



--------------------------------------------------------------------------------



 



          SECTION 6.04. Indebtedness. (a)The Company will not create, incur,
assume or permit to exist any Indebtedness, or become or remain liable
(contingent or otherwise) to do any of the foregoing, except for the
Indebtedness under this Agreement or the Five-Year Secured Letter of Credit
Facility or the Lloyd’s LC Facility or the Talbot Facility and other
Indebtedness which is either pari passu with, or subordinated in right of
payment to, such Indebtedness (it being understood that unsecured Indebtedness
is not subordinate to secured Indebtedness solely because it is unsecured, and
Indebtedness that is not guaranteed by a particular Person is not deemed to be
subordinate to Indebtedness that is so guaranteed solely because it is not so
guaranteed).
          (b) The Company will not permit any of its Subsidiaries to create,
incur, assume or permit to exist any Indebtedness, or become or remain liable
(contingent or otherwise) to do any of the foregoing, except for Permitted
Subsidiary Indebtedness, the Lloyd’s LC Facility and the Talbot Facility.
          SECTION 6.05. Sale and Lease-Back Transactions. The Company will not,
and will not permit any Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for any such sale of any fixed or capital assets by the
Company or any Subsidiary that is made for cash consideration in an amount not
less than the fair value of such fixed or capital asset and is consummated
within 90 days after the Company or such Subsidiary acquires or completes the
construction of such fixed or capital asset, provided that, if such sale and
leaseback results in a Capital Lease Obligation, such Capital Lease Obligation
is permitted by Section 6.04 and any Lien made the subject of such Capital Lease
Obligation is permitted by Section 6.03; provided, that this Section 6.05 shall
not prohibit Capital Markets Products entered into in the ordinary course of
business and not for speculative purposes.
          SECTION 6.06. Issuance of Stock. The Company will not permit any of
its Subsidiaries to directly or indirectly issue, sell, assign, pledge, or
otherwise encumber or dispose of any shares of their preferred or preference
equity securities or options to acquire preferred or preference equity
securities. For the avoidance of doubt, this Section 6.06 does not relate to the
issuance or sale of ordinary or common equity or options relating thereto.
          SECTION 6.07. Dissolution. The Company shall not suffer or permit
dissolution or liquidation either in whole or in part, except through corporate
reorganization to the extent permitted by Section 6.02.
          SECTION 6.08. Restricted Payments. The Company will not declare or pay
any dividends, purchase, redeem, retire, defease or otherwise acquire for value
any of its Equity Interests now or hereafter outstanding, return any capital to
its stockholders, partners or members (or the equivalent Persons thereof) as
such, make any distribution of assets, Equity Interests, obligations or
securities to its stockholders, partners or members (or the equivalent Persons
thereof) as such, or permit any of its Subsidiaries to purchase, redeem, retire,
defease or otherwise acquire for value any Equity Interests in the Company or to
sell any Equity Interests therein (each of the foregoing a “Dividend” and,
collectively, “Dividends”) provided that this Section 6.08 shall not prohibit
Dividends so long as before and after giving effect (including pro forma effect)
thereto, no Default or Event of Default shall have occurred and be continuing.
Notwithstanding the foregoing, the Company may declare and pay cash dividends or
distributions in respect of (i) any trust preferred security, deferrable
interest subordinated debt security, mandatory convertible debt or other hybrid
security (including Hybrid Capital) that, at the time of issuance thereof or at
any time prior to the initial dividend or distribution thereunder, was accorded
equity treatment by S&P and/or (ii) any Preferred Security, if, at the time of
and after giving pro forma effect to

57



--------------------------------------------------------------------------------



 



such dividend or distribution, no Event of Default under Sections 7.01,
7.04(a)(i) or 7.05 shall have occurred and be continuing.
          SECTION 6.09. Transactions with Affiliates. Neither the Company nor
any of its Subsidiaries shall enter into or be a party to, a transaction with
any Affiliate of the Company or such Subsidiary (which Affiliate is not the
Company or a Subsidiary), except (i) transactions with Affiliates on terms no
less favorable to the Company or such Subsidiary than those that could have been
obtained in a comparable transaction on an arm’s length basis from an unrelated
Person, as reasonably determined by the board of directors of the Company or a
duly authorized committee thereof, (ii) Dividends not prohibited by
Section 6.08, (iii) fees and compensation paid to and indemnities provided on
behalf of officers and directors of the Company or any of its Subsidiaries as
reasonably determined in good faith by the board of directors, the audit
committee or senior management of the Company, (iv) the issuance of common stock
of the Company, (v) loans and advances to officers and directors made in the
ordinary course of business and in compliance with Section 6.16, and (vi) the
transactions and payments set forth on Schedule 6.09 and amendments thereto that
are not materially adverse to the Lenders, as reasonably determined by the board
of directors of the Company, a duly authorized committee thereof or an
Authorized Officer of the Company.
          SECTION 6.10. Maximum Leverage Ratio. The Company will not permit the
Leverage Ratio at any time to be greater than 0.35:1.00.
          SECTION 6.11. Minimum Consolidated Net Worth. The Company will not
permit Consolidated Net Worth at any time to be less than the Minimum
Consolidated Net Worth Amount in effect at such time.
          SECTION 6.12. Limitation on Certain Restrictions on Subsidiaries. The
Company will not, and will not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Subsidiary to (a) pay
dividends or make any other distributions on its capital stock or any other
interest or participation in its profits owned by the Company or any of its
Subsidiaries, or pay any Indebtedness owed to the Company or any of its
Subsidiaries, (b) make loans or advances to the Company or any of its
Subsidiaries or (c) transfer any of its properties or assets to the Company or
any of its Subsidiaries, except for such encumbrances or restrictions existing
under or by reason of (i) applicable Legal Requirements, including any
Applicable Insurance Regulatory Authority, (ii) this Agreement, (iii) customary
provisions restricting subletting or assignment of any lease governing any
leasehold interest of the Company or any of its Subsidiaries, (iv) customary
provisions restricting assignment of any licensing agreement (in which the
Company or any of its Subsidiaries is the licensee) or other contract (including
leases) entered into by the Company or any of its Subsidiaries in the ordinary
course of business, (v) restrictions on the transfer of any asset pending the
close of the sale of such asset, (vi) restrictions on the transfer of any asset
as a result of a Lien permitted by Section 6.03, (vii) agreements entered into
by a Regulated Insurance Company with an Applicable Insurance Regulatory
Authority or ratings agency in the ordinary course of business, (viii) customary
provisions in partnership agreements, limited liability company organizational
governance documents, joint venture agreements and other similar agreements
entered into in the ordinary course of business that restrict the transfer of
ownership interests in such partnership, limited liability company, joint
venture or similar Person, (ix) restrictions on cash or other deposits or net
worth imposed by customers under contracts (including Insurance Contracts,
Fronting Arrangements and Reinsurance Agreements) entered into in the ordinary
course of business, pursuant to an agreement or instrument relating to any
Permitted Subsidiary Indebtedness of the type described in clause (d) of the
definition thereof if the encumbrances and restrictions contained in any such
agreement or instrument taken as a whole are not materially less favorable to
the Lenders than the encumbrances and restrictions contained in this Agreement,
(x) any encumbrances or restrictions imposed by any amendments or refinancings
of the

58



--------------------------------------------------------------------------------



 



contracts, instruments or obligations referred to in clause (ix) above provided
that such amendments or refinancings are no more materially restrictive with
respect to such encumbrances and restrictions than those prior to such amendment
or refinancing, (xi) restrictions placed in accordance with the Segregated
Account Companies Act 2000 of Bermuda on the transfer of any asset held, carried
or deposited in a segregated account of a Protected Cell Company,
(xii) restrictions contained in the Five-Year Secured Letter of Credit Facility
and the other “Credit Documents” referred to (and defined) therein,
(xiii) agreements and arrangements set forth on Schedule 6.12 and
(xiv) encumbrances or restrictions existing under the Lloyd’s LC Facility or the
IPC Facilities or the Talbot Facility or under any other secured Indebtedness
permitted under Sections 6.03 and 6.04 so long as such encumbrances and
restrictions are customary for such Indebtedness and are no more restrictive,
taken as a whole, than the comparable encumbrances and restrictions set forth in
this Agreement as determined in the good faith judgment of the board of
directors of the Company.
          SECTION 6.13. Private Act. No Account Party will become subject to a
Private Act.
          SECTION 6.14. Claims Paying Ratings. The Company shall ensure that
Validus Re and each other Regulated Insurance Company that is material to the
Company and its Subsidiaries, taken as a whole, has in effect, at all times, a
current financial strength rating of no less than “B++” from A.M. Best Company,
Inc. (or its successor).
          SECTION 6.15. End of Fiscal Years; Fiscal Quarters. The Company will
cause (i) each of its, and each of its Subsidiaries’, fiscal years to end on
December 31 of each year and (ii) each of its, and each of its Subsidiaries’,
fiscal quarters to end on dates which are consistent with a fiscal year end as
described above.
          SECTION 6.16. Investments, Loans, Advances and Guarantees. The Company
will not, and will not permit any of its Subsidiaries to, purchase, hold or
acquire (including pursuant to any merger with any Person that was not a wholly
owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit (each, an “Investment”), except for:
          (a) Cash Equivalents and Eligible Securities;
          (b) Investments existing on the date hereof and set forth on
Schedule 6.16;
          (c) investments by the Company or its Subsidiaries in the capital
stock of its direct or indirect subsidiaries;
          (d) loans or advances made by the Company to any Subsidiary and made
by any Subsidiary to the Company or any other Subsidiary;
          (e) Guarantees constituting Indebtedness permitted by Section 6.04;
          (f) intercompany Indebtedness permitted under Section 6.04;
          (g) Investments that are not permitted by any other clause of this
Section 6.16 and that, in the aggregate, do not exceed 30% of Consolidated Net
Worth at the time of the making of any

59



--------------------------------------------------------------------------------



 



new Investment under this clause (g), provided that immediately after giving pro
forma effect to any such Investment, no Default shall have occurred and be
continuing;
          (h) payroll, travel and similar advances to directors, officers and
employees of the Company or any Subsidiary that are made in the ordinary course
of business; and
          (i) Investments of any Person in existence at the time such Person
becomes a Subsidiary; provided such Investment was not made in connection with
or anticipation of such Person becoming a Subsidiary and any modification,
replacement, renewal or extension thereof.
For purposes of covenant compliance with Section 6.16(g), the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, less any
amount paid, repaid, returned, distributed or otherwise received in cash in
respect of such Investment.
ARTICLE VII
Events of Default
          If any of the following events (“Events of Default”) shall occur:
          SECTION 7.01. Payments. Any Account Party shall (a) default in the
payment when due of any principal on any Loan or any Unpaid Drawing,
(b) default, and such default shall continue for three or more Business Days, in
the payment when due of any interest on any Loan or any Unpaid Drawing,
(c) default, and such default shall continue for five or more Business Days, in
the payment when due of any fees or any other amounts payable hereunder; or
          SECTION 7.02. Representations, etc. Any representation, warranty or
statement made (or deemed made) by any Account Party herein or in any
certificate or statement delivered or required to be delivered pursuant hereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made; or
          SECTION 7.03. Covenants. Any Account Party shall (a) default in the
due performance or observance by it of any term, covenant or agreement contained
in Section 5.01(e), 5.01(h)(iv), 5.02(ii), 5.05 (but only with respect to the
first sentence thereof) or Article VI, or (b) default in the due performance or
observance by it of any term, covenant or agreement (other than those referred
to in Section 7.01 or clause (a) of this Section 7.03) contained in this
Agreement and such default shall continue unremedied for a period of 30 days
after written notice to the Company from the Administrative Agent or the
Required Lenders; or
          SECTION 7.04. Default under other Agreements. (a) The Company, any
Designated Subsidiary Account Party, any Regulated Insurance Company or any
Significant Subsidiary shall (i) default in any payment with respect to
Indebtedness (other than any Indebtedness hereunder but including Indebtedness
under the Five-Year Secured Letter of Credit Facility) in excess of $50,000,000
individually or in the aggregate, for the Company and its Subsidiaries or
(ii) default in the observance or performance of any agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit (after the expiration of any applicable grace period
provided in the applicable agreement or instrument under which such Indebtedness
was created) the holder or holders of such Indebtedness (or a trustee or agent
on behalf of such holder or holders) to cause (with or without the giving of
notice, the lapse of time or both), any

60



--------------------------------------------------------------------------------



 



such Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; (b) an “Event
of Default”, as defined under the Five-Year Secured Letter of Credit Facility,
shall have occurred and be continuing; or (c) Indebtedness of one or more of the
Persons listed in clause (a) above in excess of $50,000,000 shall be declared to
be due and payable or required to be prepaid, other than by a regularly
scheduled required prepayment or as a mandatory prepayment (unless such required
prepayment or mandatory prepayment results from a default thereunder or an event
of the type that constitutes an Event of Default), prior to the scheduled
maturity thereof; or
          SECTION 7.05. Bankruptcy, etc. The Company, any Designated Subsidiary
Account Party, any Regulated Insurance Company or any Significant Subsidiary
shall commence a voluntary case concerning itself under Title 11 of the United
States Code entitled “Bankruptcy,” as now or hereafter in effect, or any
successor thereto (the “Bankruptcy Code”); or an involuntary case is commenced
against any such Person and the petition is not dismissed within 60 days, after
commencement of the case; or a custodian (as defined in the Bankruptcy Code) is
appointed for, or takes charge of, all or substantially all of the property of
any such Person or any such Person commences (including by way of applying for
or consenting to the appointment of, or the taking of possession by, a
rehabilitator, receiver, custodian, trustee, conservator, administrator or
liquidator or other similar official in any jurisdiction (collectively, a
“conservator”) of itself or all or any substantial portion of its property) any
other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency, administration, liquidation,
rehabilitation, supervision, conservatorship or similar law of any jurisdiction
or the Bermuda Companies Law whether now or hereafter in effect relating to any
such Person; or any such proceeding is commenced against any such Person and
such proceeding is not dismissed within 60 days; or any such Person is
adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or any such Person suffers any
appointment of any conservator or the like for it or any substantial part of its
property which continues undischarged or unstayed for a period of 60 days; or
any such Person makes a general assignment for the benefit of creditors; or any
corporate action is taken by any such Person for the purpose of effecting any of
the foregoing; or
          SECTION 7.06. ERISA. (i) An event or condition specified in
Section 5.07 shall occur or exist with respect to any Plan or Multiemployer Plan
or Foreign Pension Plan, (ii) the Company, any of its Subsidiaries or any of its
ERISA Affiliates shall fail to pay when due any amount which they shall have
become liable to pay to the PBGC or to a Plan or a Multiemployer Plan under
Title IV of ERISA, or (iii) a condition shall exist by reason of which the PBGC
would be entitled to obtain a decree adjudicating that any Plan must be
terminated, and as a result of such event, failure or condition, together with
all such other events, failures or conditions, the Company, any of its
Subsidiaries or any of its ERISA Affiliates shall be reasonably likely to incur
a liability to a Plan, a Multiemployer Plan, a Foreign Pension Plan or PBGC (or
any combination of the foregoing) in an aggregate amount of $50,000,000 or more;
or
          SECTION 7.07. Judgments. One or more judgments or decrees shall be
entered against the Company, any Designated Subsidiary Account Party, any
Regulated Insurance Company or any Significant Subsidiary involving a liability,
net of undisputed insurance and reinsurance, of $50,000,000 or more in the case
of any one such judgment or decree or in the aggregate for all such judgments
and decrees for such Persons and any such judgments or decrees shall not have
been vacated, discharged, satisfied, stayed or bonded pending appeal within
60 days from the entry thereof; or
          SECTION 7.08. Insurance Licenses. Any one or more Insurance Licenses
of the Company or any of its Subsidiaries shall be suspended, limited or
terminated or shall not be renewed, or any other action shall be taken by any
Governmental Authority, and such suspension, limitation,

61



--------------------------------------------------------------------------------



 



termination, non-renewal or action, either individually or in the aggregate, has
had, or would reasonably be expected to have, a Material Adverse Effect; or
          SECTION 7.09. Change of Control. A Change of Control shall occur; or
          SECTION 7.10. Company Guaranty. The Company Guaranty or any provision
thereof shall cease to be in full force or effect, or any Person acting by or on
behalf of the Company shall deny or disaffirm in writing the Company’s
obligations under the Company Guaranty, or the Company shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to the Company Guaranty;
then, and in any such event, and at any time thereafter, if an Event of Default
shall then be continuing, the Administrative Agent may, or upon the written
request of the Required Lenders shall, by written notice to the Company, take
any or all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against any Account
Party, except as otherwise specifically provided for in this Agreement (provided
that if an Event of Default specified in Section 7.05 shall occur with respect
to any Account Party, the result which would occur upon the giving of written
notice by the Administrative Agent as specified in clauses (i) through
(iii) below shall occur automatically without the giving of any such notice):
(i) declare the Total Commitment terminated, whereupon the Commitment of each
Lender shall forthwith terminate immediately; (ii) declare the principal of and
any accrued interest and fees in respect of all obligations owing hereunder to
be, whereupon the same shall become, forthwith due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Account Party; (iii) terminate any Letter of Credit which
may be terminated in accordance with its terms and/or (iv) direct each Account
Party to cause to be deposited in the Collateral Account maintained by the
Administrative Agent such amounts of cash and Cash Equivalents, to be held as
security for such Account Party’s obligations hereunder then outstanding as
contemplated by Section 2.10, equal to the aggregate amount of Letter of Credit
Outstandings and other obligations attributable to such Account Party hereunder.
In addition, upon the occurrence and during the continuation of an Event of
Default, each Account Party hereby appoints the Administrative Agent as the
attorney-in-fact of such Account Party, with full power of substitution, and in
the name of such Account Party, to disburse and directly apply the proceeds of
its Collateral Accounts to the satisfaction of any of such Account Party’s
obligations hereunder, as so contemplated. The power-of-attorney granted hereby
is a power coupled with an interest and is irrevocable. Unless directed to do so
by the Required Lenders in accordance with the terms of this Agreement, the
Administrative Agent shall have no obligation to undertake any of the foregoing
actions, and, if it takes any such action it shall have no liability to any
Account Party to continue the same or for the sufficiency or adequacy thereof.
At the request of the Administrative Agent, each Account Party shall ratify all
actions taken by the Administrative Agent hereunder.
ARTICLE VIII
The Agents
          SECTION 8.01. Appointment. Each of the Lenders hereby irrevocably
appoints each Agent as its agent and authorizes such Agent to take such actions
on its behalf and to exercise such powers as are delegated to such Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.
          SECTION 8.02. Agents in their Individual Capacities. Each bank serving
as an Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent, and such bank and its Affiliates may accept

62



--------------------------------------------------------------------------------



 



deposits from, lend money to and generally engage in any kind of business with
the Company or any of its Subsidiaries or other Affiliate thereof as if it were
not an Agent hereunder.
          SECTION 8.03. Exculpatory Provisions. Each Agent shall not have any
duties or obligations except those expressly set forth herein. Without limiting
the generality of the foregoing, (a) no Agent shall be subject to any fiduciary
or other implied duties, regardless of whether a Default has occurred and is
continuing, (b) no Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that such Agent is required to exercise in writing
as directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.02), and (c) except as expressly set forth herein, no Agent shall
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Company or any of its Subsidiaries that is
communicated to or obtained by the bank serving as such Agent or any of its
Affiliates in any capacity. No Agent shall be liable for any action taken or not
taken by it with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02) or in the absence of its own gross
negligence or willful misconduct. No Agent shall be deemed to have knowledge of
any Default unless and until written notice thereof is given to such Agent by
the Company or the applicable Account Party or a Lender, and no Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement,
(ii) the contents of any certificate, report or other document delivered
hereunder or in connection herewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to such
Agent.
          SECTION 8.04. Reliance. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon. Each Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
          SECTION 8.05. Delegation of Duties. Each Agent may perform any and all
its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by such Agent. Each Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers through
their respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
applicable Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.
          SECTION 8.06. Resignation. Subject to the appointment and acceptance
of an applicable successor Agent as provided in this paragraph, each Agent may
resign at any time by notifying the Lenders and the Company. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
administrative agent or syndication agent with the consent of the Company (not
to be unreasonably withheld or delayed), provided that no such consent shall be
required at any time when a Default or Event of Default exists. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent which shall

63



--------------------------------------------------------------------------------



 



be a bank with an office in New York, New York, or an Affiliate of any such
bank. Upon the acceptance of its appointment as an Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Account Parties to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Company and such
successor. After an Agent’s resignation hereunder, the provisions of this
Article and Section 10.03 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as an Agent.
          SECTION 8.07. Non-Reliance. Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder.
          SECTION 8.08. Syndication Agent and Joint Lead Arrangers and Joint
Bookrunners. Notwithstanding any other provision of this Agreement, each of the
Syndication Agent and the Joint Lead Arrangers and Joint Bookrunners is named as
such for recognition purposes only, and in its capacity as such shall have no
powers, duties, responsibilities or liabilities with respect to this Agreement
or the transactions contemplated hereby, except as expressly contemplated
hereby. Without limitation of the foregoing, the Syndication Agent and the Joint
Lead Arrangers and Joint Bookrunners shall not, solely by reason of this
Agreement, have any fiduciary relationship with any Lender or any other Person.
ARTICLE IX
Company Guaranty
          SECTION 9.01. The Company Guaranty. In order to induce the Lenders to
enter into this Agreement and to extend credit hereunder and in recognition of
the direct benefits to be received by the Company from the issuance of the
Letters of Credit, the Company hereby agrees with the Lenders as follows: the
Company hereby unconditionally and irrevocably guarantees, as primary obligor
and not merely as surety, the full and prompt payment when due, whether upon
maturity, acceleration or otherwise, of any and all of the Guaranteed
Obligations of each Designated Subsidiary Account Party to the Guaranteed
Creditors. If any or all of the Guaranteed Obligations of any Designated
Subsidiary Account Party to the Guaranteed Creditors becomes due and payable
hereunder, the Company unconditionally promises to pay such Guaranteed
Obligations to the Guaranteed Creditors, or order, on demand, together with any
and all expenses which may be incurred by the Guaranteed Creditors in collecting
any of the Guaranteed Obligations. This Company Guaranty is a guaranty of
payment and not of collection. If a claim is ever made upon any Guaranteed
Creditor for repayment or recovery of any amount or amounts received in payment
or on account of any of the Guaranteed Obligations and any of the aforesaid
payees repays all or part of said amount by reason of (i) any judgment, decree
or order of any court or administrative body having jurisdiction over such payee
or any of its property or (ii) any settlement or compromise of any such claim
effected by such payee with any such claimant, then and in such event the
Company agrees that any such judgment, decree, order, settlement or compromise
shall be binding upon the Company, notwithstanding any revocation of this
Company Guaranty or any other instrument evidencing any liability of each
Designated Subsidiary Account Party, and the Company shall be and remain liable
to the aforesaid payees hereunder for the amount so repaid or recovered to the
same extent as if such amount had never originally been received by any such
payee.

64



--------------------------------------------------------------------------------



 



          SECTION 9.02. Bankruptcy. Additionally, the Company unconditionally
and irrevocably guarantees the payment of any and all of the Guaranteed
Obligations of each Designated Subsidiary Account Party hereunder to the
Guaranteed Creditors whether or not due or payable by each Designated Subsidiary
Account Party upon the occurrence of any of the events specified in Section 7.05
with respect to such Designated Subsidiary Account Party, and unconditionally
promises to pay such indebtedness to the Guaranteed Creditors, or order, on
demand, in lawful money of the United States.
          SECTION 9.03. Nature of Liability. The liability of the Company
hereunder is exclusive and independent of any other guaranty of the Guaranteed
Obligations of each Designated Subsidiary Account Party whether executed by the
Company, any other guarantor or by any other party, and the liability of the
Company hereunder is not affected or impaired by (a) any direction as to
application of payment by each Designated Subsidiary Account Party or by any
other party (other than a direction by the Guaranteed Creditor receiving such
payment), or (b) any other continuing or other guaranty, undertaking or maximum
liability of a guarantor or of any other party as to the Guaranteed Obligations
of each Designated Subsidiary Account Party, or (c) any payment on or in
reduction of any such other guaranty or undertaking, or (d) any dissolution,
termination or increase, decrease or change in personnel by each Designated
Subsidiary Account Party, or (e) any payment made to the Guaranteed Creditors on
the Guaranteed Obligations which any such Guaranteed Creditor repays to each
Designated Subsidiary Account Party pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
the Company waives any right to the deferral or modification of its obligations
hereunder by reason of any such proceeding or (f) any action or inaction of the
type described in Section 9.05.
          SECTION 9.04. Independent Obligation. The obligations of the Company
under this Article IX are independent of the obligations of any other guarantor,
any other party or each Designated Subsidiary Account Party, and a separate
action or actions may be brought and prosecuted against the Company whether or
not action is brought against any other guarantor, any other party or each
Designated Subsidiary Account Party and whether or not any other guarantor, any
other party or each Designated Subsidiary Account Party be joined in any such
action or actions. The Company waives, to the full extent permitted by law, the
benefit of any statute of limitations affecting its liability under this
Article IX or the enforcement thereof. Any payment by a Designated Subsidiary
Account Party or other circumstance which operates to toll any statute of
limitations as to a Designated Subsidiary Account Party shall operate to toll
the statute of limitations as to the Company.
          SECTION 9.05. Authorization. The obligations of the Company under this
Article IX shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by any action taken by any Guaranteed Creditor to:
          (a) change the manner, place or terms of payment of, and/or change or
extend the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed Obligations (including any increase or decrease in the rate of
interest thereon), any security therefor, or any liability incurred directly or
indirectly in respect thereof, and the guaranty herein made shall apply to the
Guaranteed Obligations as so changed, extended, renewed or altered;
          (b) take and hold security for the payment of the Guaranteed
Obligations and sell, exchange, release, impair, surrender, realize upon or
otherwise deal with in any manner and in any order any property by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst, except to the extent the Guaranteed Obligations have been paid;

65



--------------------------------------------------------------------------------



 



          (c) exercise or refrain from exercising any rights against any
Designated Subsidiary Account Party or others or otherwise act or refrain from
acting;
          (d) release or substitute any one or more endorsers, guarantors, any
Designated Subsidiary Account Party or other obligor;
          (e) settle or compromise any of the Guaranteed Obligations, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any liability (whether due
or not) of any Designated Subsidiary Account Party to its creditors other than
the Guaranteed Creditors;
          (f) apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of any Designated Subsidiary Account Party to the
Guaranteed Creditors regardless of what liability or liabilities of any
Designated Subsidiary Account Party remain unpaid;
          (g) consent to or waive any breach of, or any act, omission or default
under, this Agreement or any of the instruments or agreements referred to herein
or therein, or otherwise amend, modify or supplement this Agreement or any of
such other instruments or agreements; and/or
          (h) take any other action which would, under otherwise applicable
principles of common law, give rise to a legal or equitable discharge of the
Company from its liabilities under this Company Guaranty.
          SECTION 9.06. Reliance. It is not necessary for the Guaranteed
Creditors to inquire into the capacity or powers of any Designated Subsidiary
Account Party or the officers, directors, partners or agents acting or
purporting to act on their behalf, and any Guaranteed Obligations made or
created in reliance upon the professed exercise of such powers shall be
guaranteed hereunder.
          SECTION 9.07. Subordination. Any indebtedness of any Designated
Subsidiary Account Party now or hereafter owing to the Company is hereby
subordinated to the Guaranteed Obligations of each Designated Subsidiary Account
Party owing to the Guaranteed Creditors; and if the Administrative Agent so
requests at a time when an Event of Default exists, no Designated Subsidiary
Account Party shall make, or be permitted to make, any payment to the Company in
respect of such indebtedness owed to the Company, but without affecting or
impairing in any manner the liability of the Company under the other provisions
of this Company Guaranty. Prior to the transfer by the Company of any note or
negotiable instrument evidencing any of the indebtedness of any Designated
Subsidiary Account Party to the Company, the Company shall mark such note or
negotiable instrument with a legend that the same is subject to this
subordination. Without limiting the generality of the foregoing, the Company
hereby agrees with the Guaranteed Creditors that it will not exercise any right
of subrogation which it may at any time otherwise have as a result of this
Company Guaranty (whether contractual, under Section 509 of the Bankruptcy Code
or otherwise) until all Guaranteed Obligations have been irrevocably paid in
full in cash.
          SECTION 9.08. Waiver. (a) The Company waives any right (except as
shall be required by applicable statute and cannot be waived) to require any
Guaranteed Creditor to (i) proceed against any Designated Subsidiary Account
Party, any other guarantor or any other party, (ii) proceed against or exhaust
any security held from any Designated Subsidiary Account Party, any other
guarantor or any other party or (iii) pursue any other remedy in any Guaranteed
Creditor’s power whatsoever. The Company waives any defense based on or arising
out of any defense of any Designated Subsidiary Account Party, any other
guarantor or any other party, other than payment in full of the Guaranteed
Obligations, based on or arising out of the disability of any Designated
Subsidiary Account Party, any

66



--------------------------------------------------------------------------------



 



other guarantor or any other party, or the unenforceability of the Guaranteed
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of any Designated Subsidiary Account Party other than payment
in full of the Guaranteed Obligations. The Guaranteed Creditors may exercise any
right or remedy the Guaranteed Creditors may have against any Designated
Subsidiary Account Party or any other party, or any security, without affecting
or impairing in any way the liability of the Company hereunder except to the
extent the Guaranteed Obligations have been paid. The Company waives any defense
arising out of any such election by the Guaranteed Creditors, even though such
election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of the Company against any Designated
Subsidiary Account Party or any other party or any security.
          (b) The Company waives all presentments, demands for performance,
protests and notices, including notices of non-performance, notices of protest,
notices of dishonor, notices of acceptance of this Company Guaranty, and notices
of the existence, creation or incurring of new or additional Guaranteed
Obligations. The Company assumes all responsibility for being and keeping itself
informed of each Designated Subsidiary Account Party’s financial condition and
assets, and of all other circumstances bearing upon the risk of non-payment of
the Guaranteed Obligations and the nature, scope and extent of the risks which
the Company assumes and incurs hereunder, and agrees that the Guaranteed
Creditors shall have no duty to advise the Company of information known to them
regarding such circumstances or risks.
          (c) The Company warrants and agrees that each of the waivers set forth
above in this Section 9.08 is made with full knowledge of its significance and
consequences, and such waivers shall be effective to the maximum extent
permitted by law.
ARTICLE X
Miscellaneous
          SECTION 10.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone or electronically
(and subject to paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile, as follows:
     (i) if to the Company, (x) to it at Validus Holdings, Ltd., 29 Richmond
Road, Pembroke HM08 Bermuda, Attention: Chief Financial Officer (Facsimile:
(441) 278-9090) and (y) with a copy (in the case of a notice of a Default) to
Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New York, New York
10036 Attention: Steven Messina (Facsimile: (917) 777-3509);
     (ii) if to a Designated Subsidiary Account Party, at the address specified
opposite its signature below;
     (iii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan
and Agency Services Group, 1111 Fannin Street, Houston, Texas 77002, Attention
of Christina Masroor (Facsimile No. (713) 750-2223; e-mail:
Christina.m.masroor@jpmorgan.com), with a copy to JPMorgan Chase Bank, N.A., 277
Park Avenue, 36th Floor, New York, New York 10172, Attention of Brijendra Grewal
(Facsimile No. (917) 456-3256; e-mail: brijendra.s.grewal@jpmorgan.com); and

67



--------------------------------------------------------------------------------



 



     (iv) if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.
          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to (x) Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender or (y) Section 5.01(e)(x). The
Administrative Agent or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
          (c) Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
          SECTION 10.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Account Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 10.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, neither the issuance of any
Letter of Credit nor the making of any Loan shall be construed as a waiver of
any Default, regardless of whether the Administrative Agent or any Lender may
have had notice or knowledge of such Default at the time. In the case of any
waiver, each Account Party, the Administrative Agent and the Lenders shall be
restored to their former positions and rights hereunder and any Default or Event
of Default so waived shall be deemed to be cured and not continuing. No such
waiver shall extend to any subsequent or other Default or Event of Default or
impair any right consequent thereon.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by each Account Party and the Required Lenders or by each Account
Party and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment or the Loan
Exposure of any Lender without the written consent of such Lender, (ii) reduce
the amount of any amount due pursuant to any Letter of Credit or Unpaid Drawing
or any Loan or reduce any interest or fees payable hereunder, without the
written consent of each Lender affected thereby, (iii) postpone the scheduled
date for reimbursement of any Unpaid Drawing or payment of any Loan, or any
interest thereon, or any fees payable hereunder, or reduce the amount of, waive
or excuse any such payment, or postpone the scheduled date of expiration of the
Commitments or any Letter of Credit, without the written consent of each Lender
affected thereby, (iv) change Section 2.13(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby or change any of the
provisions of this Section 10.02 or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender,
(v) release the Company from the Company Guaranty (or change the Company
Guaranty in a manner that is materially adverse to the Lenders), without the
written consent of each Lender or (vi) change any provision of Article II
specifically relating to Letters of Credit without the written consent of each
LC Issuer affected thereby;

68



--------------------------------------------------------------------------------



 



and provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of any Agent or any LC Issuer hereunder without the
prior written consent of such Agent or such LC Issuer, as the case may be.
Notwithstanding the foregoing or any other provision of this Agreement, any
provision of this Agreement may be amended by an agreement in writing entered
into by the Company, the Super-Majority Lenders and the Administrative Agent
(and, if its rights or obligations are affected thereby, each LC Issuer and the
Issuing Agent) if (x) by the terms of such agreement the Commitment of each
Lender not consenting to the amendment provided for therein shall terminate, and
any Several Letters of Credit then outstanding shall either be terminated,
amended or returned and reissued, in each case to give effect to such
termination (it being understood that the Company may cause the Commitment of
any such non-consenting Lender to be assigned to one or more new Lenders in
accordance with Section 10.04; provided that no action shall be required to be
taken by such non-consenting Lender (including the execution of any Assignment
and Assumption Agreement)) and (y) at the time such amendment becomes effective,
each Lender not consenting thereto receives payment in full of all amounts owing
to it or accrued for its account under this Agreement.
     SECTION 10.03. Expenses; Indemnity; Damage Waiver. (a) Each Account Party
jointly and severally agrees to pay (i) all out-of-pocket expenses incurred by
the Agents, the Joint Lead Arrangers and Joint Bookrunners and their Affiliates,
including the reasonable fees, charges and disbursements of counsel, in
connection with the syndication of the credit facility provided for herein, the
preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) or protection
of its rights hereunder or thereunder, and (ii) all out-of-pocket expenses
incurred by any Agent, any Joint Lead Arranger and Joint Bookrunner or any
Lender, including the reasonable fees, charges and disbursements of one primary
counsel and all applicable foreign counsel thereto, in connection with the
enforcement of its rights in connection with this Agreement, including its
rights under this Section, or in connection with the Loans made and Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans and
Letters of Credit.
          (b) Each Account Party jointly and severally agrees to indemnify the
Agents, the Joint Lead Arrangers and Joint Bookrunners and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for such Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or any other transactions contemplated hereby,
(ii) any Letter of Credit, any Loan or the use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Company or any of its Subsidiaries,
or any Environmental Liability related in any way to the Company or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether such Indemnitee is a party thereto
or whether such claim, litigation, investigation or proceeding is brought by the
Company or any of its Subsidiaries or a third party; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
any Related Party of such Indemnitee.
          (c) To the extent that any Account Party fails to pay any amount
required to be paid by it to an Agent, under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to such Agent such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed

69



--------------------------------------------------------------------------------



 



expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against such Agent, in
its capacity as such.
          (d) To the extent permitted by applicable law, no Account Party shall
assert, and each Account Party hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, any Letter of Credit, any Loan or the use of the proceeds
thereof.
          (e) All amounts due under this Section shall be payable promptly after
written demand therefor.
          SECTION 10.04. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby except that (i) no
Account Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by such Account Party without such consent shall be null
and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Agents and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more Persons all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to such Lender) with the prior
written consent (such consent not to be unreasonably withheld) of:
     (A) the Company, provided that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee; and
     (B) the Administrative Agent and each LC Issuer.
     (ii) Assignments shall be subject to the following additional conditions:
     (A) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 unless each of the Company and the Administrative Agent
otherwise consent, provided that no such consent of the Company shall be
required if an Event of Default has occurred and is continuing;
     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

70



--------------------------------------------------------------------------------



 



     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
     (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;
     (E) the assignee shall be an NAIC Approved Bank that is not a parent,
subsidiary or Affiliate of any Account Party or any beneficiary under any Letter
of Credit; and
     (F) if any Several Letters of Credit are then outstanding, no such
assignment shall be effective until all such outstanding Several Letters of
Credit are either amended or returned and reissued, in each case to give effect
to such assignment.
          For the purposes of this Section 10.04(b), the term “Approved Fund”
has the following meaning:
          “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement (provided that any
liability of any Account Party to such assignee under Section 2.06, 2.12 or 2.25
shall be limited to the amount, if any, that would have been payable thereunder
by such Account Party in the absence of such assignment, except to the extent
any such amounts are attributable to a Change in Law), and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.06,
2.12, 2.25 and 10.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
     (iv) The Administrative Agent, acting for this purpose as an agent of the
Account Parties, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Account Parties, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Account Parties, and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

71



--------------------------------------------------------------------------------



 



     (v) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
          (c) (i) Any Lender may, without the consent of any Account Party or
the Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and Unpaid Drawings and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Account Parties, the Administrative Agent and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, each Account Party agrees that each Participant shall be entitled
to the benefits of Sections 2.06, 2.12 and 2.25 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph (b)
of this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13(c) as though it were a
Lender.
     (ii) A Participant shall not be entitled to receive any greater payment
under Section 2.06 or 2.12 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Company’s
prior written consent and the entitlement to greater payment results solely from
a Change in Law. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.12 unless the Company
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Account Parties, to comply with Section 2.12(e)
as though it were a Lender.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
          SECTION 10.05. Survival. All covenants, agreements, representations
and warranties made by any Account Party herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the issuance of any
Letters of Credit and the making of any Loan regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is

72



--------------------------------------------------------------------------------



 



extended hereunder, and shall continue in full force and effect as long as any
Letter of Credit or the principal of or any accrued interest on any Loan is
outstanding, any fee or any other amount payable under this Agreement is
outstanding and unpaid and so long as the Total Commitment (and the Commitment
of each Lender) has not expired or terminated. The provisions of Sections 2.06,
2.12, 2.25 and 10.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Total
Commitment (and the Commitment of each Lender) or the termination of this
Agreement or any provision hereof.
          SECTION 10.06. Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile shall be effective as delivery of a manually
executed counterpart of this Agreement.
          SECTION 10.07. Severability. Any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
          SECTION 10.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of any
Account Party against any of and all the obligations of such Account Party now
or hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.
          SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
          (b) Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the non-exclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent
or any Lender may

73



--------------------------------------------------------------------------------



 



otherwise have to bring any action or proceeding relating to this Agreement
against any Account Party or its properties in the courts of any jurisdiction.
          (c) Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in connection with disputes arising out of this Agreement in the manner
provided for notices in Section 10.01. Nothing in this Agreement will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.
          (e) Each Account Party hereby irrevocably designates, appoints and
empowers the Service of Process Agent, with offices on the date hereof at 111
Eighth Avenue, New York, New York 10011, as its designee, appointee and agent to
receive, accept and acknowledge for and on its behalf, and in respect of its
property, service of any and all legal process, summons, notices and documents
which may be served in any such action or proceeding. If for any reason such
designee, appointee and agent shall cease to be available to act as such, each
Account Party agrees to designate a new designee, appointee and agent in New
York City on the terms and for the purposes of this provision reasonably
satisfactory to the Administrative Agent under this Agreement.
          SECTION 10.10. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
          SECTION 10.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          SECTION 10.12. Confidentiality. Each of the Agents and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that (i) the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential in accordance
with the terms of this Agreement and (ii) that the applicable Agent or Lender
shall be responsible for any breach of this Section 10.12 by any of its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors), (b) to the extent requested by any regulatory
authority or self-regulatory body, (c) to the extent required by applicable laws
or regulations or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this

74



--------------------------------------------------------------------------------



 



Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Account Party and its obligations,
(g) with the consent of the Company or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to any Agent or any Lender on a
non-confidential basis from a source other than the Company that, to the
applicable Agent’s or Lender’s knowledge, is not subject to a confidentiality
undertaking with respect to the applicable Information. For the purposes of this
Section, “Information” means all information now or hereafter received from any
Account Party relating to the Company, any Subsidiary of the Company or their
respective businesses, other than any such information that is available to any
Agent or any Lender on a non-confidential basis prior to disclosure by any
Account Party. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information or, in the case of any Lender, such
Lender has treated such Information in a manner consistent with banking industry
standards for the treatment of confidential information. The provisions of this
Section 10.12 shall survive the termination of the Total Commitment (and the
Commitment of each Lender) and repayment of the Loans and the other obligations
arising hereunder but such survival shall only be for a period of two (2) years
following the Commitment Expiration Date.
          SECTION 10.13. Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any
Unpaid Drawings or any Loan, together with all fees, charges and other amounts
which are treated as interest on such amount or pursuant to any Letter of Credit
or any Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender issuing or holding participation in
such Letter of Credit or such Loan in accordance with applicable law, the rate
of interest payable in respect of such Letter of Credit or such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Letter of Credit or such Loan but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Letters of
Credit or other Loans or periods shall be increased (but not above the Maximum
Rate therefor) until such cumulated amount, together with interest thereon at
the Federal Funds Effective Rate to the date of repayment, shall have been
received by such Lender.
          SECTION 10.14. USA Patriot Act. Each Lender hereby notifies the
Company and each other Account Party that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies each Account Party, which information includes the name and
address of each Account Party and other information that will allow such Lender
to identify each Account Party in accordance with the Patriot Act.
          SECTION 10.15. Termination of Existing Credit Facility. JPMorgan Chase
Bank, N.A., in its capacity as Existing Administrative Agent, hereby agrees,
acknowledges and confirms that upon the effectiveness of this Agreement on the
Effective Date and payment in full of any and all principal, interest, fees and
other amounts owing under or in connection with the Existing Credit Facility (as
specified by the Existing Administrative Agent to the Company on or prior to the
Effective Date), all liabilities, obligations and indebtedness owing by the
Company and the Account Parties under the Existing Credit Facility shall be
automatically released, discharged and satisfied in full and all related
instruments, agreements and other documents shall be automatically terminated
(provided that any

75



--------------------------------------------------------------------------------



 



contingent and/or indemnity obligations under the Existing Credit Facility which
expressly survive termination thereof shall continue to remain in effect in
accordance therewith).
[Signature Pages Follow]

76



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

          Address:   VALIDUS HOLDINGS, LTD.
 
       
29 Richmond Road,
Pembroke, HM08 Bermuda
  By:   /s/ Joseph E. (Jeff) Consolino
 
 Name: Joseph E. (Jeff) Consolino
Telephone: (441) 278-9000
      Title: Executive Vice President and Chief
Facsimile: (441) 278-9090
                Financial Officer
 
        Address:   VALIDUS REINSURANCE, LTD.
 
       
19 Par-La-Ville Road,
Hamilton, HM11 Bermuda
  By:   /s/ Jeff Sangster
 
 Name: Jeff Sangster
Telephone: (441) 278-9000
      Title: Chief Financial Officer
Facsimile: (441) 278-9090
       





--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
INDIVIDUALLY, AS A LENDER, AS
ADMINISTRATIVE AGENT AND AS ISSUING AGENT,
             By:   /s/ Melvin D. Jackson         Name:   Melvin D. Jackson      
  Title:   Vice President     

            JPMORGAN CHASE BANK, N.A.,
AS EXISTING ADMINISTRATIVE AGENT,
             /s/ Melvin D. Jackson       Name:   Melvin D. Jackson      Title:  
Vice President   

 



--------------------------------------------------------------------------------



 



         

            DEUTSCHE BANK SECURITIES INC.,
AS SYNDICATION AGENT,
             By:   /s/ Rob Danziger         Name:   Rob Danziger        Title:  
Managing Director        By:   /s/ John McGill         Name:   John McGill     
  Title:   Director   

 



--------------------------------------------------------------------------------



 



         

            DEUTSCHE BANK AG NEW YORK BRANCH
as a Lender
             By:   /s/ John McGill         Name:   John McGill        Title:  
Director        By:   /s/ Michael Campites         Name:   Michael Campites     
  Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK,
as a Lender
             By:   /s/ Charles Kornberger         Name:   Charles Kornberger   
    Title:   Managing Director        By:   /s/ Walter Jay Buckley        
Name:   Walter Jay Buckley        Title:   Managing Director   

 



--------------------------------------------------------------------------------



 



         

            THE BANK OF BERMUDA LIMITED,
as a Lender
             By:   /s/ Karla Maloof         Name:   Karla Maloof        Title:  
Director        By:   /s/ Guillermo Konecny         Name:   Guillermo Konecny   
    Title:   Head of Global Banking & Markets   

 



--------------------------------------------------------------------------------



 



         

            ING BANK N.V., LONDON BRANCH
as a Lender
             By:   /s/ M E R Sharman         Name:   M E R Sharman       
Title:   Managing Director        By:   /s/ N Haffner         Name:   N Haffner 
      Title:   Director   

 



--------------------------------------------------------------------------------



 



         

            LLOYDS TSB BANK PLC
as a Lender
             By:   /s/ Morgan Beanland         Name:   Morgan Beanland       
Title:   Senior Vice President BO33        By:   /s/ Candi Obrentz        
Name:   Candi Obrentz        Title:   Vice President O013   

 



--------------------------------------------------------------------------------



 



         

            SUNTRUST BANK,
as a Lender
             By:   /s/ W. Bradley Hamilton         Name:   W. Bradley Hamilton 
      Title:   Director   

 



--------------------------------------------------------------------------------



 



         

            THE BANK OF NEW YORK MELLON
as a Lender
             By:   /s/ Michael Pensari         Name:   Michael Pensari       
Title:   V.P.   

 



--------------------------------------------------------------------------------



 



         

            THE BANK OF NOVA SCOTIA
as a Lender
             By:   /s/ David L. Mahmood         Name:   David L. Mahmood       
Title:   Managing Director   

 



--------------------------------------------------------------------------------



 



         

            COMERICA BANK,
as a Lender
             By:   /s/ Chatphet Saipetch         Name:   Chatphet Saipetch     
  Title:   Vice President     

 